 
EXHIBIT  10.3

 
AGENCY, GUARANTY AND SECURITY AGREEMENT






Dated November 2, 2005
 
Among
 
The Grantors referred to herein
 
as Grantors
 
The Investors referred to herein
 
as Investors
 
and
 
DunKnight Telecom Partners, LLC
 
as Administrative Agent



--------------------------------------------------------------------------------




 
TABLE OF CONTENTS


Section
 
Page
1.
Definitions
1
2.
Guaranty
7
3.
Creation of Security Interest
9
4.
Delivery of Pledged Collateral
10
5.
Appointment of the Agent
10
6.
Payments and Computations
13
7.
Sharing of Payments, Etc.
13
8.
Further Assurances
14
9.
Voting Rights; Dividends; Etc.
15
10.
Rights as to Pledged Collateral During Event of Default
16
11.
Irrevocable Proxy
16
12.
The Grantors' Representations and Warranties
16
13.
Grantors' Covenants
18
14.
Marks
19
15.
Collections on the Collateral
20
16.
Remedies
20
17.
Insurance
23
18.
Notice
24
19.
Costs and Expenses
24
20.
Counterparts
24
21.
Understandings With Respect to Waivers and Consents
25
22.
Indemnity
25
23.
Amendments, Waivers, Etc.
26
24.
Notices
26

 
 
 

--------------------------------------------------------------------------------

 
 
25.
Continuing Security Interest; Transfer of Notes; Termination
26
26.
Release of the Grantors
26
27.
Governing Law
27
28.
Jury Trial
27
29.
Limitation of Liability
28
30.
Covenant Not to Issue Uncertificated Securities
28
31.
Covenant Not to Dilute Interests of the Agent in Securities
28
32.
Pledged Limited Liability Company Interests/Covenant Not to Dilute
28
33.
Pledged Partnership Interests/Covenant Not to Dilute
28
34.
Confidentiality
28
     
Schedules
   
Schedule 1
Grantors
 
Schedule 2
Investors
 
Schedule 3-A
Asset Location
 
Schedule 3-B
Deposit Account
 
Schedule 3-C
Pledged Collateral
 
Schedule 3-D
Location of Chief Executive Office of each Grantor
 
Schedule 3-E
Tradenames
 
Schedule 3-F
Trademarks
             
Exhibits
   
Exhibit A
Form of Pledge Notice
 
Exhibit B
Form of Issuer Acknowledgement
 
Exhibit C
Instrument For Granting Security Interest in Trademarks
 
Exhibit D
Subordination Agreement
 

 
 

--------------------------------------------------------------------------------


AGENCY, GUARANTY AND SECURITY AGREEMENT
 
This AGENCY, GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of
November 2, 2005, is made by and among DSL.net, Inc. (the “Company”), the
Subsidiaries of the Company listed on Schedule 1 hereto (the Company and its
Subsidiaries listed on Schedule 1 hereto, being individually each a “Grantor”
and collectively, the “Grantors”), the Investors listed on Schedule 2 hereto
(individually each an “Investor” and collectively, the “Investors”) and
DunKnight Telecom Partners, LLC, as Administrative Agent (in such capacity, the
“Agent”, as appointed pursuant to Section 5 of this Agreement) for the
Investors.
 
  RECITALS
 
The Company and the Investors have entered into that certain Securities Purchase
Agreement, dated as of November 2, 2005 ( as amended, restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”) pursuant to
which the Investors have purchased, and have committed further purchase, certain
18% Secured Debentures (the “Notes”).
 
It is a condition precedent to the effectiveness of the Purchase Agreement that
the Company and the Investors shall have entered into this Agreement and that
the Investors shall have appointed the Agent in connection with the pledge of
assets by the Grantors to secure the obligations of the Company owing to the
Investors under and in respect of the Notes.
 
It is condition precedent to the effectiveness of the Purchase Agreement and
this Agreement that the Investors and Agent enter into a Subordination Agreement
(the “Subordination Agreement”) with Laurus Master Fund, Ltd (“Laurus”) in the
form attached hereto as Exhibit D, and that this Agreement be subject to the
terms of the Subordination Agreement.
 
The Grantors will derive substantial direct and indirect benefits from the
transactions contemplated by this Agreement and the other Operative Documents
(as hereinafter defined).
 
  AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Agent and the Investors to enter into the Purchase Agreement and for other good
and valuable consideration, the receipt and adequacy of which the parties hereby
acknowledge, the parties agree as follows:
 
1.  Definitions.  Terms defined in the Purchase Agreement and not otherwise
defined in this Agreement are used in this Agreement as defined in the Purchase
Agreement. Further, unless otherwise defined in this Agreement or in the
Purchase Agreement, terms defined in Article 8 or 9 of the UCC (as defined
below) are used in this Agreement as such terms are defined in such Article 8 or
9 of the UCC (as defined below). “UCC” means the Uniform Commercial Code as in
effect, from time to time, in the State of New York; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For
 

--------------------------------------------------------------------------------


 
purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 20% or more of
the Voting Interests of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Interests, by contract or otherwise.
 
“Certificates” means all certificates, instruments and other documents now or
hereafter representing or evidencing any Pledged Securities or Pledged Limited
Liability Company Interests.
 
“Closing Date” shall mean November 2, 2005.
 
“Collateral” means and includes all present and future right, title, interest,
claims and demands of each Grantor in or to any personal property or assets
whatsoever, whether now owned or existing or hereafter arising or acquired and
wheresoever located, including, without limitation, any and all of the following
personal property:
 
(a)  all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clause (d), (e) or (f) below,
being the “Receivables”, and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts
being the “Related Contracts”);
 
(b)  All present and future general intangibles, including, without limitation,
(i) all tax refunds of every kind and nature to which such Grantor now or
hereafter may become entitled, however arising, (ii) all other refunds, (iii)
all commitments to extend financing to such Grantor, (iv) all deposits, (v) all
goodwill, (vi) all choses in action, (vii) all insurance proceeds and (viii) all
trade secrets, computer programs, software, customer lists, trademarks
(excluding Intent to Use Applications), trade names, patents, licenses,
copyrights, technology, processes and proprietary information, including,
without limitation, the Copyrights, the Patents and the Marks (each as
hereinafter defined) and the goodwill of such Grantor’s business connected with
and symbolized by the Marks;
 
(c)  All present and future demand, time, savings, passbook, deposit and like
accounts (general or special) (collectively, the “Deposit Accounts”) in which
such Grantor has any interest that is maintained with any bank, savings and loan
association, credit union or like organization, including, without limitation,
each account listed on Schedule 3-B attached hereto and all funds, financial
assets, cash and cash equivalents from time to time credited thereto, whether or
not deposited in any Deposit Account;
 
(d)  All present and future books and records, including, without limitation,
books of account and ledgers of every kind and nature, customer lists, credit
files, printouts and other computer output material and records, all
electronically recorded data relating to such Grantor, all receptacles and
containers for such records, and all files and correspondence;
 
(e)  All present and future goods, including, without limitation, all equipment,
in all its forms, including, without limitation, all machinery, tools, molds,
dies, motor vehicles, vessels, aircraft,
 
2

--------------------------------------------------------------------------------


 
furniture, furnishings, fixtures, trade fixtures, and all parts thereof and
accessions thereto and all other goods used in connection with or in the conduct
of such Grantor’s business including, without limitation, software embedded in
the equipment (collectively, the “Equipment”);
 
(f)  All present and future inventory and merchandise, including, without
limitation, all present and future goods held for sale or lease or to be
furnished under a contract of service, all recorded media, all raw materials,
work in process and finished goods, all packing materials, supplies and
containers relating to or used in connection with the manufacture, production,
preparation or shipping of any of the foregoing, all goods in which such Grantor
has an interest in mass or a joint or other interest or right of any kind
(including, without limitation, goods in which such Grantor has an interest or
right as consignee), all goods that are returned to or repossessed or stopped in
transit by such Grantor, and all accessions thereto and products thereof and
documents therefor, and all software related thereto, including, without
limitation, software that is embedded in the inventory and all bills of lading,
warehouse receipts and documents of title relating to any of the foregoing
(collectively, the “Inventory”);
 
(g)  All present and future accessions, appurtenances, components, repairs,
repair parts, spare parts, replacements, substitutions, additions, issue and/or
improvements to or of or with respect to any of the foregoing;
 
(h)  All other tangible and intangible personal property of such Grantor not
specifically excluded from this definition of “Collateral”;
 
(i)  All rights, remedies, powers and/or privileges of such Grantor with respect
to any of the foregoing; and
 
(j)  Any and all proceeds and products of the foregoing, including, without
limitation, all money, income, royalties and other payments now or hereinafter
due and payable and with respect to and supporting obligations relating to, any
and all of the Collateral, including, without limitation, proceeds, collateral
and supporting obligations that constitute property of the types described in
clauses (a) through (i) above and in this clause (j) and to the extent not
otherwise included, all payments under insurance (whether or not the Agent is
the loss payee thereof) or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to the foregoing
Collateral, any other tangible or intangible property received upon the sale or
disposition of any of the foregoing and all tort claims, including, without
limitation, all Commercial Tort Claims and cash.
 
Notwithstanding the foregoing, the term “Collateral” shall not include (i) any
Equipment that is subject to a Lien otherwise permitted by subsections (vii),
(viii) or (ix) of the definition of Permitted Liens, (ii) assets acquired
subsequent to the date of this Agreement that are subject to a security
interest, provided that such security interest is limited to the asset acquired,
(iii) all equity interests in Regulated Entities, and; provided that each of the
assets referenced in clauses (i) and (ii) of this sentence shall be deemed to be
Collateral and each Grantor shall be deemed to have granted a security interest
in, all of its right, title and interests in such assets, upon the
ineffectiveness, lapse or termination of the security interests referenced in
clauses (i) or (ii) of this sentence. The items listed in clauses (i) through
(iii) above in the paragraph are referred to herein as “Exempted Collateral”.
 
“Computer Software” means all computer software, programs and databases
(including, without limitation, source code, object code and all related
applications and data files), firmware and documentation and materials relating
thereto, together with any and all maintenance rights, service rights,
programming rights, hosting rights, test rights, improvement rights, renewal
rights and indemnification rights and any substitutions, replacements,
improvements, error corrections, updates and new versions of any of the
foregoing.
 
3

--------------------------------------------------------------------------------


 
“Confidential Information” means (i) all financial information that any Grantor
furnishes to the Agent or any Investor; (ii) any non-financial information that
any Grantor furnishes to the Agent or any Investor which is designated in
writing as confidential; and (iii) any other information provided to or learned
by such Person during the course of any audit or inspection of any Grantor
permitted under the terms of this Agreement which by its nature or by virtue of
the circumstances under which it was provided or given should reasonably be
understood to be confidential; provided, however, that Confidential Information
does not include any such information that (a) is or becomes generally available
to the public, (b) is or becomes available to the Agent or such Investor from a
source other than the Grantors or their officers, directors, employees, agents
or advisors, or (c) is independently developed by the Agent or such Investor, in
each case without breach of any confidentiality obligation.
 
“Copyright” means all:
 
(a)  Copyrights, whether or not published or registered under the Copyright Act
of 1976, 17 U.S.C. Section 101 et seq., as the same shall be amended from time
to time and any predecessor or successor statute thereto (the “Copyright Act”),
and applications for registration of copyrights, and all works of authorship and
other intellectual property rights therein, including, without limitation,
copyrights for computer programs, Computer Software, internet websites and the
content thereof, whether registered or unregistered, source code and object code
databases and related materials and documentation and, and (i) all renewals,
revisions, derivative works, enhancements, modifications, updates, new releases
and other revisions thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements thereof, (iii) the right
to sue for past, present and future infringements thereof and (iv) all of such
Grantor’s rights corresponding thereto throughout the world;
 
(b)  Rights under or interests in any copyright license agreements with any
other party, whether each Grantor is a licensee or licensor under any such
license agreement, and the right to use the foregoing in connection with the
enforcement of the Agent’s rights under the Operative Documents; and
 
(c)  Copyrightable materials now or hereafter owned by such Grantor, including,
without limitation, all tangible property embodying the copyrights described in
clause (a) hereof or such copyrightable materials, and all tangible property
covered by the licenses described in clause (b) hereof.
 
“Event of Default” shall have the meaning ascribed to it in the Notes.
 
“Guarantor” means each Grantor other than the Company.
 
“Indebtedness” shall mean and include the aggregate amount of, without
duplication (i) all obligations for borrowed money of any Grantor, (ii) all
obligations evidenced by any Grantor’s bonds, debentures, notes or other similar
instruments, (iii) all obligations of any Grantor to pay the deferred purchase
price of property or services (other than accounts payable and accrued expenses
incurred in the ordinary course of business determined in accordance with
generally accepted accounting principles (“GAAP”)), (iv) all obligations with
respect to any Grantor’s capital leases, (v) all obligations of any Grantor
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person, (vi) all reimbursement and
other payment obligations of any Grantor, contingent or otherwise, in respect of
letters of credit and similar surety instruments and (vii) all guaranty
obligations of any Grantor with respect to the types of Indebtedness listed in
clauses (i) through (vi) above.
 
4

--------------------------------------------------------------------------------


 
“Issuer Acknowledgement” has the meaning given to that term in Section 4(b) of
this Agreement.
 
“Intent to Use Application” means any application of the type described in 15
United States Code Section 1051(b) that has been or may hereafter be filed by
the Company with the United States Patent and Trademark Office.
 
“Liens” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance of any kind, or any
other type of preferential arrangement, in, of, or on such property or the
income therefrom, including, without limitation, the interest of a vendor or
lessor under a conditional sale agreement, capital lease or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property or any agreement to provide any of the foregoing, and the filing
of any financing statement or similar instrument under the UCC or comparable law
of any jurisdiction.
 
“Limited Liability Company Interests” means the entire limited liability company
interest at any time owned by Grantor in any Pledged Entity.
 
“Majority Investors” means, at any time, Investors holding at least 51% of the
sum of the aggregate unpaid principal amount owing under the Notes.
 
“Marks” means all (a) trademarks, trademark registrations, domain names,
interest under trademark license agreements, trade names, trademark
applications, service marks, business names, trade styles, trade dress, designs,
logos, slogans, corporate names, and other source, or business identifiers for
which registrations have been issued or applied for in the United States Patent
and Trademark Office or in any other office or with any other official anywhere
in the world or which are used in the United States or any state, territory or
possession thereof, or in any other place, nation or jurisdiction anywhere in
the world including, without limitation, the trademarks, trademark
registrations, domain names, interest under trademark license agreements, trade
names, trademark applications, service marks, business names, trade styles,
trade dress, design logos, slogans, corporate names, and other source or
business identifiers listed on Schedule 3-F attached hereto, but excluding any
United States Intent to Use Applications, (to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such Intent to Use Application under applicable
federal law) (b) licenses pertaining to any such Mark whether such Grantor is
licensor or licensee, (c) all income, royalties, damages and payments for past,
present or future infringements thereof, (d) rights to sue for past, present and
future infringements thereof, (e) rights corresponding thereto throughout the
world, (f) all product specification documents and production and quality
control manuals used in the manufacture of products sold under or in connection
with such Marks, (g) all documents that reveal the name and address of all
sources of supply of, and all terms of purchase and delivery for, all materials
and components used in the production of products sold under or in connection
with such Marks, (h) all documents constituting or concerning the then current
or proposed advertising and promotion by such Grantor, their subsidiaries or
licensees of products sold under or in connection with such Marks, including,
without limitation, all documents that reveal the media used or to be used and
the cost for all such advertising conducted within the described period or
planned for such products, (i) renewals and proceeds of any of the foregoing and
(j) in each case, all goodwill symbolized by such Marks.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Grantors and their Subsidiaries, considered as one enterprise, (b) the rights
and remedies of the Agent and any Investor under any Operative Document or the
Purchase Agreement or (c) the ability of Grantors to perform their obligations
under any Operative Document or the Purchase Agreement to which they are or are
to be a party; provided, however, that “Material Adverse Effect” shall not
include any change, circumstance or
 
5

--------------------------------------------------------------------------------


 
condition arising out of or attributable to (i) any changes in the Company’s
stock price or trading volume or a delisting of the Company’s common stock from
the American Stock Exchange in and of itself; (ii) events, circumstances,
changes or effects that generally affect the industry in which the Company
operates and do not affect the Company in a materially disproportionate manner
relative to other Persons engaged in the same industry; (iii) general economic
conditions or events, circumstances, changes or effects affecting the United
States economy generally; or (iv) changes arising from the consummation of the
transactions contemplated by, or the announcement, of the execution of any of
the Operative Documents.
 
“Operative Documents” means this Agreement and the Notes.
 
“Patents” means all (a) letters patent, design patents, utility patents,
inventions, statutory invention registrations, all inventions claimed or
disclosed therein and all improvements thereto and trade secrets, all patents
and patent applications in the United States Patent and Trademark Office, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed or disclosed therein, (b)
licenses pertaining to any patent whether such Grantor is licensor or licensee,
(c) income, royalties, damages and payments now and hereafter due and /or
payable under and with respect thereto, including, without limitation, damages
and payments for past, present or future infringements, (d) rights to sue for
past, present and future infringements thereof, (e) rights corresponding thereto
throughout the world in all jurisdictions in which such patents have been issued
or applied for and (f) the reissues, divisions, continuations, renewals,
extensions and continuations-in-part of any of the foregoing.
 
“Permitted Liens” shall mean and include: (i) Liens for taxes or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith; (ii) Liens of carriers, warehousemen,
mechanics, materialmen, vendors, and landlords incurred in the ordinary course
of business for sums not overdue or being contested in good faith;
(iii) deposits under workers’ compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course of business; (iv) easements,
reservations, rights of way, restrictions, minor defects or irregularities in
title and other similar charges or encumbrances affecting real property in a
manner not materially or adversely affecting the value or use of such property;
(v)  Liens in favor of the Agent, (vi) Liens in favor of Laurus as provided for
in the Subordination Agreement; (vii)  Liens securing obligations under a
capital lease if such lease is permitted under this Agreement and such Liens do
not extend to property other than the property leased under such capital lease;
(viii) Liens upon any equipment or other assets acquired or held by the Company
or any of its subsidiaries to secure the purchase price of such equipment or
other assets or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment or other assets, so long as such Lien extends only
to the equipment or other assets financed, and any accessions, replacements,
substitutions and proceeds (including insurance proceeds) thereof or thereto;
and (ix) cash collateral securing letters of credit.
 
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
“Partnership Interests” means the entire partnership interest at any time owned
by any Grantor in any Pledged Partnership Entity.
 
“Pledged Collateral” means the Certificates, the Pledged Securities, the Pledged
Partnership Interests and the Pledged Limited Liability Company Interests.
 
6

--------------------------------------------------------------------------------


 
“Pledged Entity” means each limited liability company set forth in Schedule 3-C
attached hereto, together with any other limited liability company (other than a
Regulated Entity) in which any Grantor may have an interest at any time.
 
“Pledged Limited Liability Company Interests” means all limited liability
company interests (other than in, of or with respect to a Regulated Entity) held
by any Grantor, including, but not limited to those limited liability company
interests set forth in Schedule 3-C attached hereto, as such Schedule may be
supplemented from time to time in accordance with the terms of this Agreement
and all capital, limited liability company assets, dividends, cash, instruments
and other properties from time to time received, to be received or otherwise
distributed in respect of or in exchange for any or all of such interests and
all certificates and instruments representing or evidencing such other property
received, receivable or otherwise distributed in respect of or in exchange for
any or all thereof.
 
“Pledge Notice” shall have the meaning ascribed to it in Section 4(b) of this
Agreement.
 
“Pledged Partnership Entity” means each partnership interest set forth in
Schedule 3-C attached hereto, together with any other partnership interest
(other than in, of or with respect to a Regulated Entity) in which any Grantor
may have an interest at any time.
 
“Pledged Partnership Interests” means all interests in any partnership or joint
venture held by any Grantor (other than in, of or with respect to a Regulated
Entity), including, but not limited to those partnership interests set forth in
Schedule 3-C attached hereto, as such Schedule may be supplemented from time to
time in accordance with the terms of this Agreement, and all dividends, cash,
instruments and other properties from time to time received, to be received or
otherwise distributed in respect of or in exchange for any or all of such
interests.
 
“Pledged Securities” means all shares of capital stock of each issuer in which
any Grantor has an interest (other than in, of or with respect to a Regulated
Entity), including, but not limited to those shares of capital stock set forth
in Schedule 3-C attached hereto, as such Schedule may be supplemented from time
to time in accordance with the terms of this Agreement, and all dividends, cash,
instruments and other properties from time to time received, to be received or
otherwise distributed in respect of or in exchange for any or all of such
shares.
 
“Regulated Entity” means DSLnet Communications, LLC and DSLnet Communications
VA, Inc.
 
“Subordination Agreement” shall have the meaning ascribed to it in the Recitals
to this Agreement.
 
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent equity interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
 
2.  Guaranty.
 
(a)  Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations of the Company now or hereafter existing under or in respect of
the Operative Documents or the Purchase Agreement (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest,
 
7

--------------------------------------------------------------------------------


 
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all reasonable expenses (including, without limitation, reasonable
fees and expenses of counsel) reasonably incurred by the Agent or any Investor
in enforcing any rights under or in respect of any Operative Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Company to any Investor under or in respect of the
Operative Documents or the Purchase Agreement but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company.
 
(b)  Each Guarantor, and by its acceptance of this Guaranty, the Agent and each
other Investor, hereby confirms that it is the intention of all such Persons
that the provisions of this Guaranty and the obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Guaranty and the obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Agent, the other Investors
and the Guarantors hereby irrevocably agree that the obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance. For purposes hereof,
“Bankruptcy Law” means any proceeding of the type referred to Title 11, U.S.
Code, or any similar foreign, federal or state law for the relief of debtors.
 
(c)  Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Investor under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Investors under or in respect of the Operative
Documents.
 
(d)  Each Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Operative Documents and the
Purchase Agreement, regardless of any law, regulation or order now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of any
Investor with respect thereto. The obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other obligations of any other Guarantor under or in respect of the Operative
Documents and the Purchase Agreement, and a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Company or any other
Guarantor or whether the Company or any other Guarantor is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:
 
(i)  any lack of validity or enforceability of any Operative Document, the
Purchase Agreement or any agreement or instrument relating thereto;
 
(ii)  any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Guarantor under or in respect of the Operative Documents or the
Purchase Agreement or any other amendment or waiver of or any consent to
departure from any Operative Document or the Purchase Agreement including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Company or any of its Subsidiaries or
otherwise;
 
8

--------------------------------------------------------------------------------


 
(iii)  any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
 
(iv)  any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other obligations of the Company under
or in respect of the Operative Documents and the Purchase Agreement or any other
assets of the Company or any of its Subsidiaries;
 
(v)  any change, restructuring or termination of the corporate structure or
existence of the Company or any of its Subsidiaries;
 
(vi)  any failure of any Investor to disclose to any Guarantor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Company now or hereafter known to
such Investor (each Guarantor waiving any duty on the part of the Investors to
disclose such information);
 
(vii)  the failure of any other Person to execute or deliver this Agreement or
any other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or
 
(viii)  any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Investor that might otherwise constitute a defense available to, or a discharge
of, any Guarantor or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Investor or any other Person upon the
insolvency, bankruptcy or reorganization of the Company or any other Guarantor
or otherwise, all as though such payment had not been made.
 
3.  Creation of Security Interest.
 
(a)  Each Grantor does hereby grant and pledge to the Agent, for the ratable
benefit of the Investors and the Agent, a security interest in and to, all
right, title and interest of such Grantor in and to all presently existing and
hereafter acquired Collateral. The security interest hereunder secures the
payment and performance of all obligations of each Grantor now or hereafter
existing under or in respect of the Operative Documents and the Purchase
Agreement. The security interest and pledge created by this Section 3 shall
continue in effect so long as such obligations remain outstanding.
Notwithstanding the foregoing, the security interests granted herein shall be
subject to the terms of the Subordination Agreement.
 
(b)  Each Grantor agrees that it will not sell, assign, or otherwise dispose of
any of the Collateral other than (i) cash expenditures not otherwise in
violation of the Purchase Agreement or the Operative Documents, (ii) sales and
leases of customer premises equipment in the ordinary course of business, (iii)
sales of inventory in the ordinary course of business, (iv) sales of worn-out,
obsolete or excess equipment and (v) the sale of all or substantially all of the
assets, or all of the equity stock, of Grantor, Vector Internet Services, Inc.
(“VISI”); provided that such sales are made on an arms length basis. Upon the
consummation of any of such sales or other dispositions, in the manner
contemplated by
 
9

--------------------------------------------------------------------------------


 
this Section 3(b), the security interest granted herein with respect to such
Collateral shall be deemed released. In the event of the occurrence of the
disposition of VISI assets or stock as contemplated by clause (v) above, the
Agent and the Investors shall, in connection therewith, deliver any pledged
Collateral of VISI and any releases of liens necessary to consummate such sale
transaction; provided however, that the Agent, for the ratable benefit of the
Investors, shall retain a security interest in the net proceeds of the sale of
all or substantially all of the assets and/or equity stock of VISI.
 
4.  Delivery of Pledged Collateral.
 
(a)  Each Certificate shall, within two (2) business days following (i) the
Closing Date (with respect to Certificates existing on the Closing Date) and
(ii) the day on which such Certificate shall be received or acquired by a
Grantor (with respect to any Certificate received or acquired after the Closing
Date), be delivered to and held by or on behalf of the Agent, and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
undated endorsements, instruments of transfer or assignment in blank, all in
form and substance reasonably satisfactory to the Agent.
 
(b)  With respect to each uncertificated Limited Liability Company Interest and
each uncertificated Partnership Interest, on (i) the Closing Date (with respect
such Limited Liability Company Interests and such Partnership Interests existing
on such date) and (ii) the day on which any such Limited Liability Company
Interest and any such Partnership Interest shall be acquired by a Grantor (with
respect to such Limited Liability Company Interests and such Partnership
Interests acquired after the Closing Date), a notice in the form set forth in
Exhibit A-1 attached hereto (the “Pledge Notice”) shall be appropriately
completed and delivered to each Pledged Entity and each Pledged Partnership
Entity, notifying each Pledged Entity and each Pledged Partnership Entity of the
existence of this Agreement, a copy of this Agreement shall be delivered by the
Grantor to the relevant Pledged Entity and relevant Pledged Partnership Entity,
and such Grantor shall have received and delivered to the Agent a copy of such
Pledge Notice, along with an acknowledgment in the form set forth in Exhibit A-2
attached hereto (the “Issuer Acknowledgment”), duly executed by the relevant
Pledged Entity.
 
(c)  The Agent shall have the right, during the existence of an Event of
Default, without notice to any of the Grantors, in connection with a
commercially reasonable foreclosure sale, to transfer to, or to direct the
applicable Grantor or any nominee of such Grantor to register or cause to be
registered in the name of, the Agent or any of its nominees any or all of the
Pledged Securities, Pledged Partnership Interests or Pledged Limited Liability
Company Interests. In addition, the Agent, in furtherance of any action
referenced in the previous sentence, shall have the right at any time to
exchange certificates or instruments representing or evidencing Pledged
Securities for certificates or instruments of smaller or larger denominations.
 
5.  Appointment of the Agent. 
 
(a)  Authorization and Action. Each Investor hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Operative Documents as are
delegated to the Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto and the Agent hereby
accepts such appointment. As to any matters not expressly provided for by the
Operative Documents, the Agent shall not be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Investors, and such instructions shall be binding
upon all Investors; provided, however, that the Agent shall not be required to
take any action that exposes the Agent to personal liability or that is contrary
to this Agreement, the other Operative Documents, the Purchase
 
10

--------------------------------------------------------------------------------


 
Agreement or applicable law. The Agent agrees to give to each Investor prompt
notice of each notice given to it by any Grantor pursuant to the terms of the
Operative Documents and the Purchase Agreement.
 
(b)  Agent’s Reliance, Etc. With respect to the services to be provided by the
Agent,, neither the Agent nor any of its respective directors, officers, agents
or employees shall be liable for any action taken or omitted to be taken by it
or them under or in connection with the Operative Documents, except for its or
their own gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Agent: (i) may consult with legal counsel
(including counsel for any Grantor), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any Investor
and shall not be responsible to any Investor for any statements, warranties or
representations (whether written or oral) made in or in connection with the
Operative Documents or the Purchase Agreement; (iii) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Operative Document on the part of any Grantor or
to inspect the property (including the books and records) of any Grantor;
(iv) shall not be responsible to any Grantor for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Operative Document, the Purchase
Agreement or any other instrument or document furnished pursuant thereto; and
(v) shall incur no liability under or in respect of any Operative Document or
the Purchase Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telegram, telecopy or telex) believed by
it to be genuine and signed or sent by the proper party or parties.
 
(c)  With respect to the Note issued to Agent in its capacity as an Investor,
Agent shall have the same rights and powers under the Operative Documents and
the Purchase Agreement as any other Investor and may exercise the same as though
it were not the Agent; and the term “Investors” shall, unless otherwise
expressly indicated, include the Agent in its individual capacity as an
Investor.
 
(d)  Investors Credit Decision. Each Investor acknowledges that it has,
independently and without reliance upon the Agent or any other Investor and
based on the financial information and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into the Operative Documents and the Purchase Agreement. Each Investor also
acknowledges that it will, independently and without reliance upon the Agent or
any other Investor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Operative Documents and the Purchase Agreement.
 
(e)  Successor Agents. The Agent may resign at any time by giving written notice
thereof to the Investors and the Grantors. Upon any such resignation, the
Majority Investors shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Majority Investors, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation, then the retiring Agent may, on behalf of the
Investors, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as the Agent hereunder by a successor Agent and, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Majority Investors may request, in order to continue the
perfection of the Liens granted or purported to be granted by this Agreement and
the other Operative Documents, such successor Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Operative Documents. If within 45 days after written
notice is given of
 
11

--------------------------------------------------------------------------------


 
the retiring Agent’s resignation under this Section 5(e) no successor Agent
shall have been appointed and shall have accepted such appointment, then on such
45th day (a) the retiring Agent’s resignation shall become effective, (b) the
retiring Agent shall thereupon be discharged from its duties and obligations
under the Operative Documents and (c) the Majority Investors shall thereafter
perform all duties of the retiring Agent under the Operative Documents until
such time, if any, as the Majority Investors appoint a successor Agent as
provided above. After any retiring Agent’s resignation hereunder as the Agent
shall have become effective, the provisions of this Section 5(e) shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Agent under this Agreement.
 
(f)  Agent's Rights Regarding Collateral. At any time and from time to time, the
Agent may, to the extent necessary or desirable to protect the security
hereunder, but the Agent shall not be obligated to: (a) (whether or not an Event
of Default has occurred) itself or through its representatives, at its own
expense (which shall be payable by Grantors under Section 19), upon reasonable
prior notice and at such reasonable times during usual business hours, visit and
inspect any of the Grantors' properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and discuss the business, operations, properties and financial and
other condition of any of the Grantors with officers of such Grantors and with
their accountants or (b) if an Event of Default has occurred and is continuing,
at the expense of the Grantors, perform any obligation of any of the Grantors
under this Agreement. At any time and from time to time after an Event of
Default has occurred and is continuing, at the expense of the Grantors, the
Agent may, to the extent necessary or desirable to protect the security
hereunder, but the Agent shall not be obligated to: (i) notify obligors of the
Collateral that the Collateral has been pledged as security to the Agent; (ii)
request from obligors of the Collateral, in the name of the applicable Grantor
or in the name of the Agent, information concerning the Collateral and the
amounts owing thereon; and (iii) direct obligors under the contracts included in
the Collateral to direct their performance to the Agent. Each Grantor shall keep
proper books and records and accounts in which full, true and correct entries in
conformity with GAAP and all applicable laws (including, without limitation, all
applicable regulations, rules and orders) shall be made of all material dealings
and transactions pertaining to the Collateral owned by it. The Agent shall at
all reasonable times on reasonable prior notice have full access to and the
right to audit any and all of Grantors' books and records pertaining to the
Collateral, and to confirm and verify the value of the Collateral. The Agent
shall not be under any duty or obligation whatsoever to take any action to
preserve any rights of or against any prior or other parties in connection with
the Collateral, to exercise any voting rights or managerial rights with respect
to any Collateral or to make or give any presentments for payment, demands for
performance, notices of non-performance, protests, notices of protest, notices
of dishonor or notices of any other nature whatsoever in connection with the
Collateral or the Notes. The Agent shall not be under any duty or obligation
whatsoever to take any action to protect or preserve the Collateral or any
rights of the Grantors therein, or to make collections or enforce payment
thereon, or to participate in any foreclosure or other proceeding in connection
therewith. Nothing contained herein or in any consent shall constitute an
assumption by the Agent of any of the Grantors' obligations under the contracts
assigned hereunder unless the Agent shall have given written notice to the
counterpart to such assigned contract of the Agent's intention to assume such
contract. Each Grantor shall continue to be liable for performance of its
obligations under such contracts.
 
(g)  Possession of Collateral by the Agent. All the Collateral now, heretofore
or hereafter delivered to the Agent shall be held by the Agent in its
possession, custody and control. During the existence of an Event of Default,
whenever any of the Collateral is in Agent's possession, custody or control, the
Agent may use, operate and consume the Collateral, whether for the purpose of
preserving and/or protecting the Collateral, or for the purpose of performing
any of the Grantors’ obligations with respect thereto, or otherwise so long as
consistent with the Operative Documents or transactions contemplated thereby.
The Agent may at any time deliver or redeliver the Collateral or any part
thereof to the Grantors, and the receipt of any of the same by the Grantors
shall be complete and full acquittance
 
12

--------------------------------------------------------------------------------


 
for the Collateral so delivered, and the Agent thereafter shall be discharged
from any liability or responsibility arising after such delivery to the
Grantors. The Agent shall have no liability for any loss of or damage to any
Collateral not in the Agent’s possession, and in no event shall the Agent have
liability for any diminution in value of Collateral occasioned by economic or
market conditions or events. The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession, if such Collateral is accorded treatment substantially equal to that
which it accords its own property.
 
(h)  Agent Appointed Attorney-in-Fact. To the full extent permitted by
applicable law, each Grantor hereby irrevocably appoints the Agent as such
Grantor's attorney-in-fact, with full authority in the place and stead of such
Grantor, and in the name of such Grantor, or otherwise, from time to time, in
the Agent's sole and absolute discretion to do any of the following acts or
things during the existence of an Event of Default: (a) to do all acts and
things and to execute all documents necessary or advisable to perfect and
continue the perfection of the security interests created by this Agreement and
to preserve, maintain and protect the Collateral, including, without limitation,
to obtain and adjust insurance required to be paid to the Agent pursuant to
Section 17; (b) to do any and every act that such Grantor is obligated to do
under this Agreement, including, without limitation, to ask for, demand,
collect, sue for, recover, compromise, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any of the Collateral;
(c) to prepare, sign, file and record, in such Grantor's name, any financing
statement covering the Collateral; (d) to endorse and transfer the Collateral
upon foreclosure by the Agent; (e)  to file any claims or take any action or
institute any proceedings that the Agent may deem necessary or desirable for the
collection of any of the Collateral or the protection or enforcement of any of
the rights of the Agent with respect to any of the Collateral; and (f) to
receive, indorse, and collect any draft or other instruments, documents and
chattel paper, in connection with any of the foregoing; provided, however, that
the Agent shall be under no obligation whatsoever to take any of the foregoing
actions, and the Agent shall have no liability or responsibility for any act or
omission (other than the Agent's own gross negligence or willful misconduct)
taken with respect thereto.
 
6.  Payments and Computations.
 
(a)  Each payment or prepayment of principal or interest on the Notes shall be
allocated pro rata among the Investors in proportion, as nearly as practicable,
to the respective unpaid principal amounts thereof.
 
(b)  The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any Investor as consideration for or as an
inducement to the entering into by any Investor of any waiver of amendment of
any of the terms and provisions hereof unless such remuneration is concurrently
paid, or security is concurrently granted, on the same terms, ratably to all
Investors then outstanding even if such Investor did not consent to such waiver
or amendment, so long as such waiver or amendment was consented to by the
requisite Investors.
 
7.  Sharing of Payments, Etc.
 
If any Investor shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise), on
account of the obligations to such Investor under and in respect of the Notes at
such time in excess of its ratable share of payments on account of the
obligations to all Investors under and in respect of the Notes at such time
obtained by all the Investors at such time, such Investor shall forthwith
purchase from the other Investors such interests or participating interests in
the obligations due and payable or owing to them, as the case may be, as shall
be necessary to cause such purchasing Investor to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Investor, such
purchase from each other Investor shall be rescinded and such other
 
13

--------------------------------------------------------------------------------


 
Investor shall repay to the purchasing Investor the purchase price to the extent
of such Investor’s ratable share of such recovery together with an amount equal
to such Investor’s ratable share of any interest or other amount paid or payable
by the purchasing Investor in respect of the total amount so recovered. The
Company agrees that any Investor so purchasing an interest or participating
interest from another Investor pursuant to this Section 7 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Investor were the direct creditor of the Company in
the amount of such interest or participating interest, as the case may be.
 
8.  Further Assurances.
 
(a)  At any time and from time to time at the reasonable written request of the
Agent, each Grantor shall promptly execute and deliver to the Agent, at such
Grantor's expense, all such financing statements and other instruments,
certificates and documents (including account control agreements) in form and
substance reasonably satisfactory to the Agent, and perform all such other acts
as shall be necessary or reasonably desirable to fully perfect or protect or
maintain, when filed, recorded, delivered or performed, the Agent's security
interests granted pursuant to this Agreement or to enable the Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor shall: (i) at the
request of the Agent, mark conspicuously each document included in the Inventory
and each chattel paper relating to the Receivables, each Related Contract, and
all instruments and other documents and each of its records pertaining to the
Collateral with a legend, in form and substance satisfactory to the Agent,
indicating that such document, chattel paper, Related Contract, instrument or
Collateral is subject to the security interest granted hereby, (ii) at the
request of the Agent, if any account or contract or other writing relating
thereto shall be evidenced by a promissory note or other instrument, deliver and
pledge to the Agent hereunder, such note or other instrument duly endorsed and
accompanied by duly executed undated instruments of transfer or assignment, all
in form and substance reasonably satisfactory to the Agent; (iii) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Agent may reasonably request, in order to perfect and
preserve, with the required priority, the security interests granted, or
purported to be granted hereby, (iv) upon any Grantor’s registration or
application of any copyright under the Copyright Act, execute and deliver
promptly and in any event, within 5 days of registration or application, to the
Agent for recordation and filing in the United States Copyright Office a Grant
of Security Interest, in the form of Exhibit B attached hereto, (v) upon any
Grantor’s registration or application of any Patent or Mark, execute and deliver
promptly and in any event, with 5 days of registration or application, to the
Agent for recordation and filing in the United States Patent and Trademark
Office a Grant of Security Interest, in the form of Exhibit B attached hereto,
(vi) with respect to any license or agreement in which any Grantor now has or
hereafter acquires an interest which by its terms prohibits assignment, upon the
Agent’s request such Grantor will use its commercially reasonable efforts to
procure the consent of the counterpart party thereto, (vii) deliver and pledge
to the Agent, certificates representing Pledged Securities, accompanied by
undated stock powers executed in blank, and (viii) take all action necessary to
ensure that the Agent has control of Collateral consisting of deposit accounts,
electronic chattel paper, investment property, letter-of-credit rights and
transferable records as provided in Sections 9-104, 9-105, 9-106 and 9-107 of
the UCC and in Section 16 of UETA.
 
(b)  Each Grantor hereby authorizes the Agent to file one or more financing or
continuation statements, and amendments thereto (including, without limitation,
one or more financing statements indicating that such financing statement covers
all assets or all property (or words of similar effect) of such Grantor),
relative to the Collateral (or any part thereof), in each case without the
signature of such Grantor (and regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC or the
granting clause of this Agreement) where permitted by law. A
 
14

--------------------------------------------------------------------------------


 
carbon, photographic or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law.
 
(c)  With respect to any Collateral consisting of securities, instruments,
partnership or joint venture interests, limited liability company interests, or
the like, each Grantor hereby consents and agrees that, during the existence of
an Event of Default, the issuers of, or obligors on, any such Collateral, or any
registrar or transfer agent or trustee for any such Collateral, shall be
entitled to accept the provisions of this Agreement as conclusive evidence of
the right of the Agent to effect any transfer or exercise any right hereunder or
with respect to any such Collateral subject to the terms hereof, notwithstanding
any other notice or direction to the contrary heretofore or hereafter given by
any Grantor or any other Person to such issuers or such obligors or to any such
registrar or transfer agent or trustee.
 
(d)  At any time and from time to time, the Agent shall be entitled to file
and/or record any instruments and documents held by it and any or all such
further documents and instruments, relative to the Collateral or any part
thereof in each instance, and to take all such other actions as the Agent may
reasonably deem appropriate or necessary to perfect and to maintain perfected
the security interests granted herein.
 
9.  Voting Rights; Dividends; Etc.  So long as no Event of Default shall have
occurred and be continuing:
 
(a)  Voting Rights. Each Grantor shall be entitled to exercise any and all
voting and other consensual rights pertaining to its Pledged Securities, its
Pledged Partnership Interests and its Pledged Limited Liability Company
Interests, or any part thereof, for any purpose not inconsistent with the terms
of this Agreement, the Purchase Agreement or the other Operative Documents;
provided, however, that each Grantor shall not exercise, or shall refrain from
exercising, any such right if it would result in an Event of Default.
 
(b)  Dividend and Distribution Rights. Subject to the terms of the Purchase
Agreement, each Grantor shall be entitled to receive and to retain and use any
and all dividends, interest or distributions paid in respect of its Pledged
Securities, its Pledged Partnership Interests or its Pledged Limited Liability
Company Interests; provided, however, that any and all:
 
(i)  non-cash dividends or distributions in the form of capital stock,
certificated limited liability company interests, instruments or other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Securities, Pledged Partnership Interests, Pledged Limited Liability
Company Interests,
 
(ii)  dividends and other distributions paid or payable in cash in respect of
any Pledged Securities, Pledged Partnership Interests or Pledged Limited
Liability Company Interests in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and
 
(iii)  cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Pledged Securities, Pledged Partnership Interests or Pledged
Limited Liability Company Interests,
 
shall, except as otherwise provided for in the Operative Documents, be forthwith
delivered to the Agent, in the case of (i) above, to be held as Collateral and
shall, if received by such Grantor, be received in trust for the benefit of the
Agent, be segregated from the other property of such Grantor and forthwith be
 
15

--------------------------------------------------------------------------------


 
delivered to the Agent as Collateral in the same form as so received (with any
necessary endorsements), and in the case of (ii) and (iii) above, to be held as
Collateral.
 
10.  Rights as to Pledged Collateral During Event of Default.  When an Event of
Default has occurred and is continuing:
 
(a)  Voting, Dividend and Distribution Rights. Upon notice from the Agent to the
Grantors, all rights of each Grantor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section 9(a)
above, and to receive the dividends and distributions which it would otherwise
be authorized to receive and retain pursuant to Section 9(b) above, shall cease,
and all such rights shall thereupon become vested in the Agent who shall
thereupon have the sole right to exercise such voting and other consensual
rights and to receive and to hold as Pledged Collateral such dividends and
distributions during the continuance of such Event of Default.
 
(b)  Dividends and Distributions Held in Trust. All dividends and other
distributions which are received by any Grantor contrary to the provisions of
Section 10(a) of this Agreement shall be received in trust for the benefit of
the Agent, shall be segregated from other funds of such Grantor and forthwith
shall be paid over to the Agent as Collateral in the same form as so received
(with any necessary endorsements).
 
11.  Irrevocable Proxy.  Each Grantor hereby revokes all previous proxies with
regard to its Pledged Securities, its Pledged Partnership Interests and its
Pledged Limited Liability Company Interests and, appoints the Agent as its
respective proxyholder to (a) attend and vote at any and all meetings of the
shareholders of the corporation(s) which issued the Pledged Securities, and any
adjournments thereof, held on or after the date of the giving of this proxy and
prior to the termination of this proxy and to execute any and all written
consents of shareholders of such corporation(s) executed on or after the date of
the giving of this proxy and prior to the termination of this proxy, with the
same effect as if such Grantor had personally attended the meetings or had
personally voted its shares or had personally signed the written consents,
waivers or ratification, and (b) to attend and vote at any and all meetings of
the members of the Pledged Entities or partners of the Pledged Partnership
Entities (whether or not such Pledged Limited Liability Company Interests or
Pledged Partnership Interests are transferred into the name of the Agent), and
any adjournments thereof, held on or after the date of the giving of this proxy
and to execute any and all written consents, waivers and ratifications of the
Pledged Entities or Pledged Partnership Entities executed on or after the date
of the giving of this proxy and prior to the termination of this proxy with the
same effect as if such Grantor had personally attended the meetings or had
personally voted on their respective Limited Liability Company Interests or
Partnership Interests or had personally signed the consents, waivers or
ratifications; provided, however, that the Agent as proxyholder shall have
rights hereunder only during the existence of an Event of Default. Each Grantor
hereby authorizes the Agent to substitute another Person (which Person shall be
a successor to the rights of the Agent hereunder, a nominee appointed by the
Agent to serve as proxyholder, or otherwise as approved by such Grantor in
writing, such approval not to be unreasonably withheld) as the proxyholder and,
during the existence of any Event of Default, hereby authorizes and directs the
proxyholder to file this proxy and the substitution instrument with the
secretary of the appropriate corporation. This proxy is coupled with an interest
and is irrevocable until such time as all outstanding principal and interest on
the Notes have been indefeasibly paid in full.
 
12.  The Grantors' Representations and Warranties.  Each Grantor represents and
warrants as follows:
 
(a)  (i) Such Grantor’s exact legal name, as defined in Section 9-503(a) of the
UCC, is correctly set forth on Schedule 3-A hereto; (ii) the locations listed on
the Schedule 3-A constitute all
 
16

--------------------------------------------------------------------------------


 
locations at which Collateral owned by such Grantor is located; (iii) the chief
executive office of such Grantor, where such Grantor keeps its records
concerning the Collateral, is located at the address set forth for such Grantor
on Schedule 3-D; (iv) such Grantor has exclusive possession and control of the
Collateral owned by such Grantor and (v) such Grantor has only the Deposit
Accounts and Investment Accounts listed on Schedule 3-B, and (vi) such Grantor
has no registered Patents or Copyrights or pending Patent or Copyright
applications with the US Office of Patents and Trademarks or the US office of
Copyrights.
 
(b)  Such Grantor conducts business only under its own name and the trade names
listed on Schedule 3-E.
 
(c)  Such Grantor is the legal and beneficial owner of the Collateral owned by
such Grantor free and clear of all Liens, claims, options or rights of others
except for the security interest created under this Agreement and for Permitted
Liens. Such Grantor has the power, authority and legal right to grant the
security interests in such Collateral purported to be granted hereby, and to
execute, deliver and perform this Agreement. The pledge of such Collateral
pursuant to the Agreement creates a valid security interest in such Collateral
(subject to any Permitted Liens), and upon the timely filing of UCC-1 financing
statements in the jurisdictions listed in Schedule 3-A attached hereto, the
execution and delivery of control agreement with the banks listed on Schedule
3-B attached hereto, and the Agents taking possession of and/or making all
necessary filings to perfect a security interest in any portion of the
collateral for which perfection may not be obtained by the filing of UCC-1
financing statements and/or the execution and delivery of control agreements,
such security interest will be a first priority security interest (except for
Permitted Liens).
 
(d)   Subject to the prior rights of Laurus, Grantor will within 30 days
following the Closing Date negotiate and execute with the banks identified on
Schedule 3-B attached hereto standard account control agreements in favor of the
Agent over Grantor’s depository accounts with such banks.
 
(e)  No consent of any Person, including, without limitation, any partner in a
partnership with respect to which such Grantor has pledged its interests as a
Pledged Partnership Interest or any member in a Pledged Entity, or any lessor or
warehouseman of any premises or warehouse upon or in which equipment and
inventory is located is required for the pledge by such Grantor of the
Collateral owned by such Grantor.
 
(f)  The Pledged Securities described on Schedule 3-C attached hereto constitute
(i) all of the shares of capital stock of any Person, other than a Regulated
Entity, owned by such Grantor and (ii) that percentage of the issued and
outstanding shares of the respective issuers thereof indicated on Schedule 3-C
attached hereto, and there is no other class of shares issued and outstanding of
the respective issuers thereof except as set forth on Schedule 3-C attached
hereto. The Pledged Limited Liability Company Interests described on
Schedule 3-C attached hereto constitute all of the Limited Liability Company
Interests other than in, of or with respect to Regulated Entities of each
Grantor and such Grantor's percentage interest in each such Pledged Entity is as
set forth on Schedule 3-C attached hereto.
 
(g)  No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any third party (other
than such authorizations, approvals and other actions as have already been taken
and are in full force and effect) is required (A) for the pledge of the
Collateral or the grant of the security interest in the Collateral by any of the
Grantors hereby or for the execution, delivery or performance of this Agreement
by any of the Grantors, (B) for the exercise by the Agent of the voting rights
in the Pledged Securities, the Pledged Partnership Interest or the Pledged
Limited Liability Company Interests or of any other rights or remedies in
respect of the Collateral
 
17

--------------------------------------------------------------------------------


 
hereunder except as may be required in connection with any disposition of
Collateral consisting of securities by laws affecting the offering and sale of
securities generally or (C) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest (except for Permitted Liens), except for the filing of financing and
continuation statements under the UCC, which financing statements have been
delivered to the Agent in proper form for filing, the agreements granting
security interests in the Marks granted hereunder in the U.S. Patent and Trade
Mark Office, which agreements have been delivered to the Agent in proper form
for filing and the actions described in Section 3 with respect to Pledged
Securities.
 
13.  Grantors' Covenants.  In addition to the other covenants and agreements set
forth herein, in the other Operative Documents and the Purchase Agreement, each
Grantor covenants and agrees as follows:
 
(a)  Such Grantor will pay, prior to delinquency, all taxes, charges, Liens and
assessments against the Collateral owned by it, except those with respect to
which the amount or validity is being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Grantor and except those which could not
reasonably be expected to have a Material Adverse Effect.
 
(b)  The Collateral owned by it will not be used in violation of any material
law, regulation or ordinance or any applicable laws (including, without
limitation, all applicable regulations, rules and orders), nor used in any way
that will void or impair any insurance required to be carried in connection
therewith.
 
(c)  The Inventory produced or distributed by such Grantor will be produced in
compliance with all requirements of applicable law, including, without
limitation, the Fair Labor Standards Act.
 
(d)  Such Grantor will keep the tangible Collateral owned by it in reasonably
good repair, working order and operating condition (normal wear and tear
excluded), and from time to time make all necessary and proper repairs,
renewals, replacements, additions and improvements thereto and, as appropriate
and applicable, will otherwise deal with the Collateral in all such ways as are
considered customary practice by owners of like property.
 
(e)  Such Grantor will take all reasonable steps to preserve and protect the
Collateral owned by it except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
(f)  Such Grantor will maintain all insurance coverage required pursuant to the
terms of this Agreement.
 
(g)  Such Grantor will promptly notify the Agent in writing in the event of any
material damage to the Collateral from owned by it any source whatsoever which
could reasonably be expected to have a Material Adverse Effect.
 
(h)  Such Grantor will not (i), except for equipment located at such Grantor’s
customer’s premises in the ordinary course of business, establish any location
of Collateral owned by it not listed in Schedule 3-A, (ii) move its principal
place of business, chief executive offices or any other office listed in
Schedule 3-D, (iii) change its jurisdiction of incorporation or organization, or
(iv) adopt, use or conduct business under any trade name or other corporate or
fictitious name not disclosed in Schedule 3-E, except upon not less than 30 days
prior written notice to the Agent and such Grantor's prior
 
18

--------------------------------------------------------------------------------


 
compliance with all applicable requirements of Section 4 hereof necessary to
perfect the Agent's security interest hereunder.
 
(i)  Such Grantor shall cause all of its equipment constituting Collateral owned
by it to be operated in accordance with any applicable manufacturer's manuals or
instructions and the requirements of its insurance policies. Such Grantor, at
its expense, shall maintain such equipment in good condition, reasonable wear
and tear excepted, and will comply with all laws, ordinances and regulations to
which the use and operation of such equipment may be or become subject. Such
obligation shall extend to repair and replacement of any partial loss or damage
to such equipment, regardless of the cause. All parts furnished in connection
with such maintenance or repair shall immediately become part of such equipment.
All such maintenance, repair and replacement services shall be promptly paid for
and discharged by such Grantor with the result that no lien will attach to such
equipment. Only qualified personnel of such Grantor or qualified contract
personnel shall operate such equipment. Such equipment shall be used only for
the purposes for which it was designed.
 
(j) Such Grantor shall comply in all material respects, with the terms and
conditions of all material agreements, commitments or instruments to which such
Grantor is a party or by which it is bound. Such Grantor shall duly comply in
all material respects, with any applicable laws, ordinances, rules and
regulations of any foreign, federal, state or local government or any agency
thereof having proper jurisdiction over it, or any applicable writ, order or
decree, and conform in all material respects, to all valid requirements of
governmental authorities relating to the conduct of its business, properties or
assets.
 
(k) Such Grantor shall maintain in all material respects, all necessary
franchises, permits, licenses and other rights and privileges from governmental
authorities necessary to permit it to own its property and to conduct its
business as now being conducted or as currently proposed to be conducted by it.
 
(l) Promptly after any declaration of a dividend payment or any other
distribution with respect to its capital stock, the Company shall provide
written notice thereof to the Agent.
 
14.  Marks.
 
(a)  Royalties. Each Grantor hereby agrees that any rights granted hereunder to
the Agent with respect to Marks shall be applicable to all jurisdictions in
which such Grantor has the right to use such Marks, from time to time, and
without any liability for royalties or other related charges from the Agent to
Grantors.
 
(b)  Restrictions on Future Agreements. Each Grantor will not, except in
accordance with its standard commercial practices, abandon any Mark in which
such Grantor now owns or hereafter acquires any rights or interests if such
abandonment could reasonably be expected to have a Material Adverse Effect or
enter into any agreement, including, without limitation, any license agreement,
which is inconsistent with such Grantor’s obligations under this Agreement, if
such actions could reasonably be expected to have a Material Adverse Effect.
Each Grantor further agrees that it will not take any action, or permit any
action to be taken by others subject to its control, including licensees, or
fail to take any action which would customarily be taken by a Person in the same
business and in similar circumstances as such Grantor, which could reasonably be
expected to have a Material Adverse Effect.
 
(c)  Duties of Grantors. In accordance with its standard commercial practices,
each Grantor shall have the duty to (i) prosecute diligently any trademark
application pending as of the date hereof or thereafter until the Notes shall
have been indefeasibly paid in full, (ii) file and prosecute
 
19

--------------------------------------------------------------------------------


 
opposition and cancellation proceedings if the failure to do so could reasonably
be expected to have a Material Adverse Effect and (iii) take all reasonable
action necessary in such Grantor’s reasonable business judgment consistent with
past practices to preserve and maintain all rights in applications for
registrations of the Marks unless the failure so to do could not reasonably be
expected to have a Material Adverse Effect. Any expenses incurred in connection
with the foregoing applications shall be borne by Grantors. Each Grantor shall
not abandon any right to a Mark application except in accordance with its
standard commercial practices if such abandonment could reasonably be expected
to have a Material Adverse Effect. Each Grantor shall give proper statutory
notice in connection with its use of each of the Marks to the extent necessary
for the protection of each of the Marks. Grantors shall notify the Agent of any
suits it commences to enforce the Marks and shall provide the Agent with copies
of any documents reasonably requested by the Agent relating to such suits.
 
15.  Collections on the Collateral.  Each Grantor shall have the right to use
and to continue to make collections on and receive dividends and other proceeds
of all of the Collateral in the ordinary course of business so long as no Event
of Default shall have occurred and be continuing. Upon the occurrence and during
the continuance of an Event of Default, upon notice from the Agent to the
Grantors, each Grantor's right to make collections on and receive dividends and
other proceeds of the Collateral owned by it and to use or dispose of such
collections and proceeds shall terminate, and any and all dividends, proceeds
and collections, including all partial or total prepayments, then held or
thereafter received on or on account of the Collateral will be held or received
by such Grantor in trust for the Agent and promptly delivered in kind to the
Agent (duly endorsed to the Agent, if required), to be held as Collateral, as
the Agent shall elect. During the existence of an Event of Default, the Agent
shall have the right at all times to receive, receipt for, endorse, assign,
deposit and deliver, in the name of any of the Grantors, any and all checks,
notes, drafts and other instruments for the payment of money constituting
proceeds of or otherwise relating to the Collateral; and each Grantor hereby
authorizes the Agent to affix, by facsimile signature or otherwise, the general
or special endorsement of such Grantor, in such manner as the Agent shall deem
advisable, to any such instrument in the event the same has been delivered to or
obtained by the Agent without appropriate endorsement, and the Agent and any
collecting bank are hereby authorized to consider such endorsement to be a
sufficient, valid and effective endorsement by such Grantor, to the same extent
as though it were manually executed by the duly authorized representative of
such Grantor, regardless of by whom or under what circumstances or by what
authority such endorsement actually is affixed, without duty of inquiry or
responsibility as to such matters, and such Grantor hereby expressly waives
demand, presentment, protest and notice of protest or dishonor and all other
notices of every kind and nature with respect to any such instrument.
 
16.  Remedies.
 
(a)  Rights During Event of Default. During the existence of an Event of
Default, the Grantors shall be in default hereunder and, subject to applicable
law, Agent, shall have, in any jurisdiction where enforcement is sought, in
addition to all other rights and remedies that the Agent may have under this
Agreement and under applicable laws or in equity, all rights and remedies of a
secured party under the UCC as enacted in any such jurisdiction in effect at
that time, and in addition the following rights and remedies in accordance with
applicable law, all of which may be exercised only at the direction of the
Majority Investors, but subject to the terms of the Subordination Agreement,
with or without further prior notice to the Grantors except such notice as may
be specifically required by applicable law: (i) to foreclose the Liens and
security interests created under any Operative Document by any available
judicial procedure or without judicial process; (ii) to enter peaceably any
premises where any Collateral may be located for the purpose of securing,
protecting, inventorying, appraising, inspecting, repairing, preserving,
storing, preparing, processing, taking possession of or removing the same;
(iii) to sell, assign, lease or otherwise dispose of any Collateral or any part
thereof, either at public or private sale or at any broker's board, in lot or in
bulk, for cash, on credit or otherwise, with or without representations or
warranties and
 
20

--------------------------------------------------------------------------------


 
upon such terms as shall be commercially reasonable; (iv) to notify obligors on
the Collateral that the Collateral has been assigned to the Agent and that all
payments thereon, or performance with respect thereto, are to be made directly
and exclusively to the Agent; (v) to collect by legal proceedings or otherwise
all dividends, distributions, interest, principal or other sums now or hereafter
payable upon or on account of the Collateral; (vi) to enter into any extension,
reorganization, disposition, merger or consolidation agreement, or any other
agreement relating to or affecting the Collateral, and in connection therewith
the Agent may deposit or surrender control of the Collateral and/or accept other
property in exchange for the Collateral as the Agent reasonably deems
appropriate and is commercially reasonable; (vii)  to settle, compromise or
release, on terms acceptable to the Agent, in whole or in part, any amounts
owing on the Collateral and/or any disputes with respect thereto; (viii) to
extend the time of payment, make allowances and adjustments and issue credits in
connection with the Collateral in the name of the applicable Grantor for the
benefit of the Agent; (ix) to enforce payment and prosecute any action or
proceeding with respect to any or all of the Collateral and take or bring, on
behalf of itself or in the name of the applicable Grantor, any and all steps,
actions, suits or proceedings deemed necessary or reasonably desirable by the
Agent to effect collection of or to realize upon the Collateral, including any
judicial or nonjudicial foreclosure thereof or thereon, and each Grantor
specifically consents to any nonjudicial foreclosure of any or all of the
Collateral or any other action taken by the Agent which may release any obligor
from personal liability on any of the Collateral, and each Grantor waives, to
the extent permitted by applicable law, any right to receive prior notice of any
public or private judicial or nonjudicial sale or foreclosure of any security or
any of the Collateral, and any money or other property received by the Agent in
exchange for or on account of the Collateral, whether representing collections
or proceeds of Collateral, and whether resulting from voluntary payments or
foreclosure proceedings or other legal action taken by the Agent or any of the
Grantors, may be applied by the Agent, without notice to the Grantors, to
decrease the amount owed by the Company under the Notes in such order and manner
as described in the Notes; (x) to insure, protect and preserve the Collateral;
(xi) to exercise all rights, remedies, powers or privileges provided under any
of the Operative Documents or the Purchase Agreement; and (xii) to remove
peaceably, from any premises where the same may be located, the Collateral and
any and all documents, instruments, files and records, and any receptacles and
cabinets containing the same, relating to the Collateral, and the Agent may, at
the cost and expense of the Grantors and subject to the rights of third parties,
use such of its supplies, equipment, facilities and space at its places of
business as may be necessary or appropriate to properly administer, process,
store, control, prepare for sale or disposition and/or sell or dispose of the
Collateral or to properly administer and control the handling of collections and
realizations thereon, and, subject to the rights of third parties, the Agent
shall be deemed to have a rent-free tenancy of any premises of the Grantors for
such purposes and for such periods of time as reasonably required by the Agent.
So long as an Event of Default has occurred and is continuing, each Grantor
will, at the Agent's request, assemble the Collateral and make it available to
the Agent at places which the Agent may designate, whether at the premises of
such Grantor or elsewhere, which are reasonably convenient to the Agent and the
Grantors and will make available to the Agent, free of cost and subject to the
rights of third parties, all premises, equipment and facilities of such Grantor
for the purpose of the Agent's taking possession of the Collateral or storing
the same or removing or putting the Collateral in salable form or selling or
disposing of the same.
 
(b)  Possession by the Agent. Subject only to the terms of the Subordination
Agreement, during the existence of an Event of Default, the Agent also shall
have the right, without prior notice or demand, either in person, by the Agent
or by a receiver to be appointed by a court in accordance with the provisions of
applicable law (and each Grantor hereby expressly consents, to the fullest
extent permitted by applicable law, during the existence of an Event of Default
to the appointment of such a receiver), and, to the extent permitted by
applicable law, without regard to the adequacy of any security for the Notes, to
take possession of the Collateral or any part thereof and to collect and receive
the rents, issues, profits, income and proceeds thereof. The taking possession
of the Collateral by the Agent shall not cure or waive any Event of Default or
notice thereof or invalidate any act done pursuant to such
 
21

--------------------------------------------------------------------------------


 
notice. The rights, remedies and powers of any receiver appointed by a court
shall be as ordered by said court.
 
(c)  Sale of Collateral. Any public or private sale or other disposition of the
Collateral pursuant to this Section 16 may be held, subject to the rights of
third parties, at any office of the Agent, or at the Grantors’ places of
business, or at any other place permitted by applicable law, and without the
necessity of the Collateral being within the view of prospective purchasers.
Subject only to the terms of the Subordination Agreement, the Agent may direct
the order and manner of sale of the Collateral, or portions thereof, as it in
its sole and absolute discretion may determine provided such sale is
commercially reasonable, and each Grantor expressly waives, to the extent
permitted by applicable law, any right to direct the order and manner of sale of
any Collateral. The Agent or any Person acting on the Agent's behalf may bid and
purchase at any such sale or other disposition. In furtherance of the Agent's
rights hereunder, each Grantor hereby grants to the Agent an irrevocable,
non-exclusive license (exercisable without royalty or other payment by the
Agent) to use, license or sublicense any patent, trademark, trade name,
copyright or other intellectual property in which Grantor now or hereafter has
any right, title or interest together with the right of access to all media in
which any of the foregoing may be recorded or stored; provided, however, that
such license shall only be exercisable in connection with the disposition of
Collateral upon the Agent's exercise of its remedies hereunder.
 
(d)  Notice of Sale. Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Agent will give the Grantors reasonable notice of the time and place of any
public sale thereof or of the time on or after which any private sale thereof is
to be made. The requirement of reasonable notice conclusively shall be met if
such notice is mailed, certified mail, postage prepaid, to the Grantors at their
addresses set forth on the signature page hereto or delivered or otherwise sent
to the Grantors, at least ten (10) business days before the date of the sale.
Each Grantor expressly waives, to the fullest extent permitted by applicable
law, any right to receive notice of any public or private sale of any Collateral
or other security for the Notes except as expressly provided for in this
paragraph. The Agent shall not be obligated to make any sale of the Collateral
if it shall determine not to do so regardless of the fact that notice of sale of
the Collateral may have been given. The Agent may, without notice or
publication, except as required by applicable law, adjourn the sale from time to
time by announcement at the time and place fixed for sale, and such sale may,
without further notice (except as required by applicable law), be made at the
time and place to which the same was so adjourned.
 
(e)  Private Sales. With respect to any Collateral consisting of securities,
partnership interests, limited liability company interests, joint venture
interests or the like, and whether or not any of such Collateral has been
effectively registered under the Securities Act of 1933, as amended, or other
applicable laws, the Agent may, in its sole and absolute discretion sell all or
any part of such Collateral at private sale pursuant to this Section 15 in such
manner and under such circumstances as the Agent may deem necessary or advisable
in order that the sale may be lawfully conducted in a commercially reasonable
manner. Without limiting the foregoing, the Agent may (i) approach and negotiate
with a limited number of potential purchasers, and (ii) restrict the prospective
bidders or purchasers to persons who will represent and agree that they are
purchasing such Collateral for their own account for investment and not with a
view to the distribution or resale thereof. In the event that any such
Collateral is sold at private sale pursuant to this Section 15, each Grantor
agrees to the extent permitted by applicable law that if such Collateral is sold
for a price which is commercially reasonable, then (A) the Grantors shall not be
entitled to a credit against the Notes in an amount in excess of the purchase
price, and (B) the Agent shall not incur any liability or responsibility to the
Grantors in connection therewith, notwithstanding the possibility that a
substantially higher price might have been realized at a public sale. Each
Grantor recognizes that a ready market may not exist for such Collateral if it
is not regularly traded on a recognized securities exchange, and that a sale by
the Agent of any such Collateral for an amount
 
22

--------------------------------------------------------------------------------


 
substantially less than a pro rata share of the fair market value of the
issuer's assets minus liabilities may be commercially reasonable in view of the
difficulties that may be encountered in attempting to sell a large amount of
such Collateral or Collateral that is privately traded.
 
(f)  Title of Purchasers. Upon consummation of any sale of Collateral hereunder,
the Agent shall, subject to the terms of the Subordination Agreement, have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the
Collateral so sold absolutely free from any claim or right upon the part of any
Grantor or any other Person claiming through any Grantor, and each Grantor
hereby waives (to the extent permitted by applicable laws) all rights of
redemption, stay and appraisal which it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. If the
sale of all or any part of the Collateral hereunder is made on credit or for
future delivery, the Agent shall not be required to apply any portion of the
sale price to the Notes until such amount actually is received by the Agent,
and, subject only to the terms of the Subordination Agreement, any Collateral so
sold may be retained by the Agent until the sale price is paid in full by the
purchaser or purchasers thereof The Agent shall not incur any liability in case
any such purchaser or purchasers shall fail to pay for the Collateral so sold,
and, in case of any such failure, the Collateral may be sold again.
 
(g)  Disposition of Proceeds of Sale. Subject only to the terms of the
Subordination Agreement, the proceeds resulting from the collection,
liquidation, sale or other disposition of the Collateral hereunder shall be
applied, first, to the reasonable costs and expenses (including reasonable
attorneys' fees) of retaking, holding, storing, processing and preparing for
sale, selling, collecting and liquidating the Collateral, and the like; and
second, to the satisfaction of all obligations under or in respect of the Notes;
and third, any surplus remaining after the satisfaction of all obligations under
or in respect of the Notes, to be paid over to the Grantors or to whomsoever may
be lawfully entitled to receive such surplus.
 
(h)  Certain Waivers. To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands against the Agent arising out of the
repossession, retention or sale of the Collateral, or any part or parts thereof
hereunder, except to the extent any such claims, damages and awards arise out of
the gross negligence or willful misconduct of the Agent or a violation of the
terms of the Subordination Agreement.
 
(i)  Remedies Cumulative. The rights and remedies provided under this Agreement
are cumulative and may be exercised singly or concurrently, and are not
exclusive of any other rights and remedies provided by law or equity.
 


 
17.  Insurance.
 
(a)  Each Grantor will, at its own expense, maintain insurance with respect to
the Equipment and Inventory of such Grantor in amounts, against risks, in form
and with insurers consistent with its normal business practice. . Each policy of
each Grantor for liability insurance shall provide for all covered losses to be
paid on behalf of the Agent and such Grantor as their interests may appear, and
each policy for property damage insurance shall provide for all covered losses
(except for losses of less than $50,000 per occurrence) to be paid directly to
the Deposit Account bearing account number with the last four digits 5973, as
more fully described on Schedule 3-B, with notice by the applicable Grantor to
the Agent or, if the Agent so elects, directly to the Agent. Each policy for
property damage insurance shall (i) name such Grantor and the Agent as insured
parties thereunder (without any representation or warranty by or obligation upon
the Agent) as their interests may appear, and (ii)  provide that at least ten
 
23

--------------------------------------------------------------------------------


 
(10) days’ prior written notice of cancellation or of lapse shall be given to
the Agent by the insurer, and (iii) provide that there shall be no recourse
against the Agent for payment of premiums or other amounts with respect thereto.
Each Grantor will, if so requested by the Agent, deliver to the Agent original
or duplicate policies of such insurance and, as often as the Agent may
reasonably request, a report of a reputable insurance broker with respect to
such insurance. Further, each Grantor will, at the request of the Agent
following the occurrence and during the continuation of any Event of Default,
duly execute and deliver instruments of assignment of such insurance policies to
comply with the requirements of this Section and use its best efforts to cause
the insurers to acknowledge notice of such assignment.
 
(b)  Payment under any liability insurance maintained by any Grantor pursuant to
this Section will be paid directly to the Person who shall have incurred
liability covered by such insurance. In case of any loss involving damage to
Equipment or Inventory when subsection (c) of this Section is not applicable,
the applicable Grantor will make or cause to be made the necessary repairs to or
replacements of such Equipment or Inventory, and any proceeds of insurance
properly received by or released to such Grantor shall be used by such Grantor,
except as otherwise required hereunder or by the Purchase Agreement, to pay or
as reimbursement for the costs of such repairs or replacements.
 
(c)  So long as no Event of Default shall have occurred and be continuing, all
insurance payments received into the applicable Deposit Account or by the Agent
in connection with any loss, damage or destruction of any Inventory or Equipment
shall be used by the applicable Grantor for the repair, replacement or
restoration thereof, subject to such terms and conditions with respect to the
use thereof as the Agent may reasonably require. To the extent that (i) the
amount of any such insurance payments exceeds the cost of any such repair,
replacement or restoration, or (ii) such insurance payments are not otherwise
required by the applicable Grantor to complete any such repair, replacement or
restoration required hereunder, the Agent may require that the amount thereof be
held in the applicable Deposit Account. Upon the occurrence and during the
continuance of any Event of Default or the actual or constructive total loss (in
excess of $50,000 per occurrence) of any Equipment or Inventory, all insurance
payments in respect of such Equipment or Inventory shall be paid to the Agent
and shall, in the Agent’s sole discretion, (i) be released to the applicable
Grantor to be applied as set forth in the first sentence of this subsection (c)
or (ii) be held as additional Collateral hereunder
 
18.  Notice.  The Agent shall use reasonable efforts to give the Grantors
reasonable prior written notice of the exercise of any remedy provided for
herein, provided that the failure to give such notice shall not subject the
Agent to liability and shall not affect the validity or exercise of any remedy
hereunder.
 
19.  Costs and Expenses. Each Grantor shall pay on demand (i) all documented
reasonable fees and expenses, including reasonable attorneys' fees and expenses,
incurred by the Agent in connection with the exercise of its duties under, this
Agreement and the preparation, execution and delivery of amendments and waivers
hereunder and (ii) all documented reasonable fees and expenses, including
reasonable attorneys' fees and expenses, incurred by the Agent and the Investors
in connection with the enforcement or attempted enforcement of this Agreement or
any of the Notes or in preserving any of the Agent's rights and remedies
(including, without limitation, all such fees and expenses incurred in
connection with any “workout” or restructuring affecting the Operative Documents
or any bankruptcy or similar proceeding involving such Grantor, any other
Grantor, the Company or any of their Affiliates).
 
20.  Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by telecopier shall be effective as
delivery of an original counterpart of this Agreement.
 
24

--------------------------------------------------------------------------------


 
21.  Understandings With Respect to Waivers and Consents.  Each Grantor warrants
and agrees that each of the waivers and consents set forth herein are made with
full knowledge of their significance and consequences, with the understanding
that events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Grantor otherwise may have against
the Agent or others, or against any Collateral. If any of the waivers or
consents herein are determined to be unenforceable under applicable law, such
waivers and consents shall be effective to the maximum extent permitted by law.
 
22.  Indemnity.
 
(a)  Each Grantor agrees to indemnify, defend and save and hold harmless the
Agent and each Investor and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may reasonably be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or resulting from any Operative Document (including, without
limitation, enforcement of any Operative Document), except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct;
 
(b)  Each Grantor will upon demand pay to the Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
expenses of its counsel and of any experts and agents, that the Agent may
reasonably incur in connection with (i)  the preservation, use or operation of,
or the sale of, collection from or other realization upon, any of the Collateral
of such Grantor or (ii) the exercise or enforcement of any of the rights of the
Agent or the Investors hereunder or (iii) the failure by such Grantor to perform
or observe any of the provisions of any Operative Document. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 22 applies whether any such investigation, litigation or proceeding
is brought by any Grantor, Indemnified Party or any other Person and whether or
not an Indemnified Party is otherwise a party thereto.
 
(c)  Each Investor severally agrees to indemnify the Agent (to the extent not
promptly reimbursed by the Grantors) from and against such Investor’s ratable
share (determined as provided below) of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may reasonably be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of the Operative Documents or any action taken or omitted by the Agent under
the Operative Documents (collectively, the “Indemnified Costs”); provided,
however, that no Investor shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Investor agrees to
reimburse the Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Grantors under any Operative Document, to the extent that the Agent is
not promptly reimbursed for such costs and expenses by the Grantors. For
purposes of this Section 22, the Investors respective ratable shares of any
amount shall be determined, at any time, according to the sum of the aggregate
outstanding principal amount of the Notes at such time owing to the respective
Investor. The failure of any Investor to reimburse the Agent, promptly upon
demand for its ratable share of any amount required to be paid by the Investors
to the Agent, as provided herein and under the Operative Documents, shall not
relieve any other Investor of its obligation hereunder and under the Operative
Documents to reimburse the Agent for its ratable share of such amount, but no
Investor
 
25

--------------------------------------------------------------------------------


 
shall be responsible for the failure of any other Investor to reimburse the
Agent for such other Investor’s ratable share of such amount.
 
Without prejudice to the survival of any other agreement of any party hereunder,
the agreement and obligations of each Grantor and Investor contained in this
Section 22 shall survive the payment in full of principal, interest and all
other amounts payable hereunder, under the Purchase Agreement and under the
other Operative Documents.
 
23.  Amendments, Waivers, Etc.  No amendment of any provision of this Agreement
or the Notes, shall in any event be effective unless the same shall be in
writing and signed by the Company and the Investors holding at least 80% of the
sum of the aggregate unpaid principal amount owing under the Notes. No waiver of
any provision of this Agreement or the Notes, nor consent to any departure by
any Grantor therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Majority Investors, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all of the Investors, do any of the following at
any time: (i) change the number of Investors or the percentage of the aggregate
amount outstanding under the Notes that, in each case, shall be required for the
Investors or any of them to take any action hereunder, (ii) reduce or limit the
obligations of any Guarantor under Section 2 or release such Guarantor or
otherwise limit such Guarantor’s liability with respect to the obligations owing
to the Agents and the Investors, (iii)  amend this Section 23, (iv) reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
under any Operative Document, (v) postpone any date scheduled for any payment of
principal of, or interest on, the Notes, or (vi) limit the liability of any
Grantor under any of the Operative Documents or the Purchase Agreement.
 
24.  Notices.
 
All notices and other communications provided for hereunder shall be given in
writing in the manner and to the addresses set forth in the Notes.
 


 


 
25.  Continuing Security Interest; Transfer of Notes; Termination.  This
Agreement shall create a continuing security interest in the Collateral pursuant
to Section 3 hereof and shall (i) remain in full force and effect until
indefeasible payment in full of the Notes (ii) be binding upon each Grantor,
their successors and assigns and (iii) inure, together with the rights and
remedies of the Agent and the Investors hereunder, to the benefit of the Agent
and the Investors and their respective successors, transferees and assigns. Any
Investor may assign or otherwise transfer its rights thereof, or any rights in
Collateral held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Investor
or the Agent herein or otherwise. Nothing set forth in any Operative Document is
intended or shall be construed to give to any other party any right, remedy or
claim under, to or in respect of any Operative Document or any Collateral. The
Grantors' successors and assigns shall include, without limitation, a receiver,
trustee or debtor-in-possession thereof or therefor, provided that, except as
otherwise permitted under the Purchase Agreement or any Operative Document, none
of the rights or obligations of the Grantors hereunder may be assigned or
otherwise transferred without the prior written consent of the Agent.
 
26.  Release of the Grantors.  This Agreement and all obligations of each
Grantor hereunder and all security interests granted hereby shall terminate and
be released when all Notes and all other obligations of the Grantors under or in
respect of the Operative Documents and the Purchase Agreement have been paid in
full. Upon such termination and release all rights in and to the Collateral
granted or
 
26

--------------------------------------------------------------------------------


 
pledged by the Grantors hereunder shall automatically revert to the Grantors,
and the Agent shall return any pledged Collateral in its possession to the
Grantors, or to the Person or Persons legally entitled thereto, and shall
endorse, execute, deliver, record and file all instruments and documents, and do
all other acts and things, reasonably required for the return of the Collateral
to the Grantors, or to the Person or Persons legally entitled thereto, and to
evidence or document the release of the interests of the Agent arising under
this Agreement, all as reasonably requested by, and at the sole expense of, the
Grantors.
 
27.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
28.  Jury Trial.  Each Grantor, each Investor and the Agent, to the fullest
extent permitted by applicable law, hereby irrevocably waives all right to trial
by jury as to any issue relating hereto in any action, proceeding, or
counterclaim arising out of or relating to this Agreement.
 
29.  Limitation of Liability.  No claim may be made by any Grantor against any
Investor or the Agent or the members, affiliates, directors, officers,
employees, or attorneys of any Investor or the Agent for any special, indirect,
consequential or punitive damages in respect of any claim (whether based upon
any breach of contract, tort, breach of statutory duty or any other theory of
liability) arising out of or related to the transactions contemplated by this
Agreement, or any act, omission or event occurring in connection therewith and
each Grantor hereby waives, releases and agrees not to sue upon any claim for
any such damages, whether or not now accrued and whether or not known or
suspected to exist in its favor.
 


27

--------------------------------------------------------------------------------


 
30.  Covenant Not to Issue Uncertificated Securities.  Each Grantor covenants to
the Agent that any Pledged Securities held by it shall be in certificated form
(as contemplated by Article 8 of the UCC), and that it will not seek to convert
all or any part of any Pledged Securities into uncertificated form (as
contemplated by Article 8 of the UCC).
 
31.  Covenant Not to Dilute Interests of the Agent in Securities.  Each Grantor
represents, warrants and covenants to the Agent that it will (a) not at any time
cause or permit any subsidiary that is an issuer of Pledged Securities to issue
any capital stock or any warrants, options or other rights to acquire any
capital stock and (b) pledge to the Agent in accordance with the terms hereof,
promptly upon its acquisition (directly or indirectly) thereof, and in any
event, within 5 days of such acquisition, any and all shares of stock or other
securities of each issuer of Pledged Securities.
 
32.  Pledged Limited Liability Company Interests/Covenant Not to Dilute.  Each
Grantor represents, warrants and covenants to the Agent that it will (a) not at
any time cause or permit any Pledged Entities to issue any additional membership
interests or any other rights or options to acquire any additional limited
liability company interests and (b) pledge to the Agent in accordance with the
terms hereof, promptly upon its acquisition (directly or indirectly) thereof,
and in any event, within 5 days of such acquisition, any and all additional
Limited Liability Company Interests of each Pledged Entity.
 
33.  Pledged Partnership Interests/Covenant Not to Dilute.  Each Grantor
represents, warrants and covenants to the Agent that it will (a) not at any time
cause or permit any Pledged Partnership Entities to issue any additional
partnership interests or any other rights or options to acquire any additional
partnership interests, other than to the Grantors and (b) pledge to the Agent in
accordance with the terms hereof, promptly upon its acquisition (directly or
indirectly) thereof, and in any event, within 5 days of such acquisition, any
and all additional Partnership Interests of each Pledged Partnership Entity.
 
34.  Confidentiality.  The Agent and each Investor agree to use the same degree
of care to safeguard and prevent disclosure of the Confidential Information as
such Person uses with its own confidential information, but in any event no less
than a reasonable degree of care. The Agent and each Investor shall not disclose
such Confidential Information to any Person without the consent of the Grantors
and shall use such Confidential Information solely for purposes of the exercise
of its rights and the enforcement of its remedies under or in respect of the
Operative Documents. These obligations of confidentiality shall not apply to any
information provided (a) to the Agent’s or such Investor’s Affiliates and their
officers, directors, employees, agents and advisors, and then only on a
confidential basis (and the Agent and such Investor shall be responsible for any
disclosure or misuse of such Confidential Information by such Person), (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, Federal or foreign authority or examiner regulating such
Investor and (d) to any rating agency when required by it, provided that, prior
to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Grantors
received by it from such Investor and provided further, that this Section 32
shall not apply to information related to the tax treatment or the Tax Structure
(as defined below) of the transactions contemplated herein. For this purpose
“Tax Structure” is limited to any facts relevant to the U.S. federal income tax
treatment of the transactions contemplated by the Operative Documents and does
not include information relating to the identity of the parties thereto.
 
[Remainder of page intentionally left blank]
 







28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
 

        DSL.NET, INC.  
   
   
    By:   /s/ Walter Keisch  

--------------------------------------------------------------------------------

  Name:  Walter Keisch     

--------------------------------------------------------------------------------

     Title:  Chief Financial Officer & Treasurer   

--------------------------------------------------------------------------------

       
VECTOR INTERNET SERVICES, INC.
 
   
   
    By:   /s/ Walter Keisch  

--------------------------------------------------------------------------------

  Name:  Walter Keisch     

--------------------------------------------------------------------------------

     Title:  Vice President   

--------------------------------------------------------------------------------

       
DSLNET ATLANTIC, LLC
 
   
   
    By:   /s/ Walter Keisch  

--------------------------------------------------------------------------------

  Name:  Walter Keisch     

--------------------------------------------------------------------------------

     Title:  Vice President   

--------------------------------------------------------------------------------

        DUNKNIGHT TELECOM PARTNERS, LLC  
   
   
    By:   /s/ Keir Kleinknecht  

--------------------------------------------------------------------------------

  Name:  Keir Kleinknecht     

--------------------------------------------------------------------------------

     Title:  President   

--------------------------------------------------------------------------------

        Accepted and Agreed:        DUNKNIGHT TELECOM PARTNERS, LLC, as Agent  
   
   
    By:   /s/ Keir Kleinknecht  

--------------------------------------------------------------------------------

  Name:  Keir Kleinknecht     

--------------------------------------------------------------------------------

     Title:  President   

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------










Schedule 1


To Agency, Guaranty and Security Agreement


Grantors





Parent:  DSL.net, Inc.      Subsidiary Grantors:   Vector Internet Services,
Inc        DSLnet Atlantic, LLC 






--------------------------------------------------------------------------------




Schedule 2


To Agency, Guaranty and Security Agreement


Investors


DunKnight Telecom Partners, LLC
















--------------------------------------------------------------------------------





Schedule 3-A
 
To Agency, Guaranty and Security Agreement


 

Grantors:
DSL.net, Inc.

 
Vector Internet Services, Inc.

 
DSLnet Atlantic, LLC



 
List of Asset Locations
 
Title Holder
street_address
city
state
DSLnet Atlantic
21 HARBOR VW
STAMFORD
CT
DSLnet Atlantic
6058 MAIN ST
TRUMBULL
CT
DSLnet Atlantic
1039 LAWRENCE ST NE
WASHINGTON
DC
DSLnet Atlantic
730 12TH ST NW
WASHINGTON
DC
DSLnet Atlantic
1700 14 ST NW
WASHINGTON
DC
DSLnet Atlantic
926 GALLATIN ST NW
WASHINGTON
DC
DSLnet Atlantic
1045 WISC AV NW
WASHINGTON
DC
DSLnet Atlantic
120 7TH ST NE
WASHINGTON
DC
DSLnet Atlantic
1200 H ST NW
WASHINGTON
DC
DSLnet Atlantic
2055 L ST NW
WASHINGTON
DC
DSLnet Atlantic
30 E ST SW
WASHINGTON
DC
DSLnet Atlantic
4268 WISC AV NW
WASHINGTON
DC
DSLnet Atlantic
1625 NEWPORT GAP PIKE
MARSHALLTON
DE
DSLnet Atlantic
1 WASHINGTON ST
NEWARK
DE
DSLnet Atlantic
2520 SILVERSIDE RD
TALLEYVILLE
DE
DSLnet Atlantic
901 N TATNALL ST
WILMINGTON
DE
DSLnet Atlantic
70 PAGE RD
BEDFORD
MA
DSLnet Atlantic
23-41 MARION ST
BROOKLINE
MA
DSLnet Atlantic
41 BELVIDERE ST
BOSTON
MA
DSLnet Atlantic
6 BOWDOIN SQ
BOSTON
MA
DSLnet Atlantic
185 FRANKLIN ST
BOSTON
MA
DSLnet Atlantic
8 HARRISON AVE
BOSTON
MA

 

--------------------------------------------------------------------------------


 
DSLnet Atlantic
1 BEDFORD ST
BURLINGTON
MA
DSLnet Atlantic
1 CITY HALL AVE
CHELSEA
MA
DSLnet Atlantic
210 BENT ST
CAMBRIDGE
MA
DSLnet Atlantic
300 BENT ST
CAMBRIDGE
MA
DSLnet Atlantic
10 WARE ST
CAMBRIDGE
MA
DSLnet Atlantic
175 ADAMS ST
DORCHESTER
MA
DSLnet Atlantic
326 N MAIN ST
FALL RIVER
MA
DSLnet Atlantic
141 UNION AVE
FRAMINGHAM
MA
DSLnet Atlantic
13 COCASSET ST
FOXBOROUGH
MA
DSLnet Atlantic
24 Felton Street
HUDSON
MA
DSLnet Atlantic
49 OCEAN ST
HYANNIS
MA
DSLnet Atlantic
50 HARVARD AVE
HYDE PARK
MA
DSLnet Atlantic
2 HAMPSHIRE ST
LAWRENCE
MA
DSLnet Atlantic
73 WALTHAM ST
LEXINGTON
MA
DSLnet Atlantic
5 ELM ST
MALDEN
MA
DSLnet Atlantic
2-8 WALNUT ST
MAYNARD
MA
DSLnet Atlantic
ACUSHNET AVE & ELM ST
NEW BEDFORD
MA
DSLnet Atlantic
66 PICKERING ST
NEEDHAM
MA
DSLnet Atlantic
787 WASHINGTON ST
NEWTON
MA
DSLnet Atlantic
26 WAVERLY ST
ROXBURY
MA
DSLnet Atlantic
111 CENTRAL ST
SOMERVILLE
MA
DSLnet Atlantic
4 BENNETT ST
WAKEFIELD
MA
DSLnet Atlantic
36 SPRING ST
WALTHAM
MA
DSLnet Atlantic
106 WEST ST
WALTHAM
MA
DSLnet Atlantic
11 LAUREL AVE
WELLESLEY
MA
DSLnet Atlantic
954 MAIN ST
WINCHESTER
MA
DSLnet Atlantic
15 CHESTNUT ST
WORCESTER
MA
DSLnet Atlantic
9 N WEST ST
ANNAPOLIS
MD
DSLnet Atlantic
4505 LEEDS AVE
ARBUTUS
MD

 

--------------------------------------------------------------------------------


 
DSLnet Atlantic
16 N HAYS ST
BEL AIR
MD
DSLnet Atlantic
323 North. Charles, St.
BALTIMORE
MD
DSLnet Atlantic
300 W LEXINGTON ST
BALTIMORE
MD
DSLnet Atlantic
1801 E FAYETTE ST
BALTIMORE
MD
DSLnet Atlantic
5711 YORK RD
BALTIMORE
MD
DSLnet Atlantic
7887 BRADLEY BLVD
BETHESDA
MD
DSLnet Atlantic
5704 GROSVENOR LN
BETHESDA
MD
DSLnet Atlantic
11600 MONTGOMERY RD
BELTSVILLE
MD
DSLnet Atlantic
4533 STANFORD ST
CHEVY CHASE
MD
DSLnet Atlantic
5231 W RUNNING BROOK RD
COLUMBIA
MD
DSLnet Atlantic
6440 OAKLAND MILLS RD
COLUMBIA
MD
DSLnet Atlantic
6730 ALEXANDER BELL DR
COLUMBIA
MD
DSLnet Atlantic
6315 GREENBELT RD
COLLEGE PARK
MD
DSLnet Atlantic
2324 DAVIDSONVILLE RD
CROFTON
MD
DSLnet Atlantic
14 BLOOMSBURY AVE
CATONSVILLE
MD
DSLnet Atlantic
9720 YORK RD
COCKEYSVILLE
MD
DSLnet Atlantic
99 SHAWAN RD
COCKEYSVILLE
MD
DSLnet Atlantic
6736 HOLABIRD AVE
DUNDALK
MD
DSLnet Atlantic
3561 SAINT JOHNS LN
ELLICOTT CITY
MD
DSLnet Atlantic
40 S WASHINGTON ST
EASTON
MD
DSLnet Atlantic
765 ELKRIDGE LANDING RD
LINTHICUM
MD
DSLnet Atlantic
215 RITCHIE LN
GLEN BURNIE
MD
DSLnet Atlantic
19420 WALTER JOHNSON RD
GERMANTOWN
MD
DSLnet Atlantic
5 N FREDERICK AVE
GAITHERSBURG
MD
DSLnet Atlantic
5500 BALTIMORE AV
HYATTSVILLE
MD
DSLnet Atlantic
309 CARROLL AVE
LAUREL
MD
DSLnet Atlantic
5649 WHITFIELD CHAPEL RD
LANHAM
MD
DSLnet Atlantic
723 E BELFAST RD
SPARKS GLENCOE
MD
DSLnet Atlantic
12212 BALTIMORE AVE
MUIRKIRK
MD
DSLnet Atlantic
4 ST THOMAS LN
OWINGS MILLS
MD

 

--------------------------------------------------------------------------------


 
DSLnet Atlantic
109 DEFENSE HWY
PAROLE
MD
DSLnet Atlantic
400 REISTERSTOWN RD
PIKESVILLE
MD
DSLnet Atlantic
3034 PUTTY HILL AVE
PARKVILLE
MD
DSLnet Atlantic
6015 MONTROSE RD
ROCKVILLE
MD
DSLnet Atlantic
490 FLEET ST
ROCKVILLE
MD
DSLnet Atlantic
518 UNIVERSITY BLVD W
SILVER SPRING
MD
DSLnet Atlantic
8670 GEORGIA AV
SILVER SPRING
MD
DSLnet Atlantic
5705 OLD SILVER HILL RD
SUITLAND
MD
DSLnet Atlantic
651 RITCHIE HWY
SEVERNA PARK
MD
DSLnet Atlantic
100 YORK RD
TOWSON
MD
DSLnet Atlantic
68 CHURCH RD
UPPER MARLBORO
MD
DSLnet Atlantic
6601 WINDSOR MILL RD
WOODLAWN
MD
DSLnet Atlantic
3140 LEONARDTOWN RD
WALDORF
MD
DSLnet Atlantic
CORPORATE DR & TOWN CENTER DR
WHITE MARSH
MD
DSLnet Atlantic
11909 VIERS MILL RD
WHEATON
MD
DSLnet Atlantic
507 BANGS AVE
ASBURY PARK
NJ
DSLnet Atlantic
210 E HIGH ST
BOUND BROOK
NJ
DSLnet Atlantic
617 ANDERSON AV
CLIFFSIDE PARK
NJ
DSLnet Atlantic
12 N SEVENTH ST
CAMDEN
NJ
DSLnet Atlantic
2501 CHURCH RD
CHERRY HILL
NJ
DSLnet Atlantic
57 WASHINGTON AVE
DUMONT
NJ
DSLnet Atlantic
1883 LINCOLN HWY
EDISON
NJ
DSLnet Atlantic
1196 E GRAND ST
ELIZABETH
NJ
DSLnet Atlantic
34 ENGLE ST
ENGLEWOOD
NJ
DSLnet Atlantic
621 WILLIAM ST
EAST ORANGE
NJ
DSLnet Atlantic
80 HWY 46
FAIRFIELD -ESSEX
NJ
DSLnet Atlantic
27-02 FAIR LAWN AV
FAIR LAWN
NJ
DSLnet Atlantic
502 MAIN ST
FORT LEE
NJ
DSLnet Atlantic
256 STATE ST
HACKENSACK
NJ

 

--------------------------------------------------------------------------------


 
DSLnet Atlantic
35 S HADDON AV
HADDONFIELD
NJ
DSLnet Atlantic
175 BROADWAY
HILLSDALE -BERGEN
NJ
DSLnet Atlantic
71 MADISON AV
JERSEY CITY
NJ
DSLnet Atlantic
773 SUMMIT AV
JERSEY CITY
NJ
DSLnet Atlantic
32 MAPLE PL
KEYPORT
NJ
DSLnet Atlantic
19 MAPLE ST
LITTLE FALLS
NJ
DSLnet Atlantic
282 MAIN ST
LITTLE FERRY
NJ
DSLnet Atlantic
10 MAPLE AV
MARLTON
NJ
DSLnet Atlantic
15 E MAPLE AV
MERCHANTVILLE
NJ
DSLnet Atlantic
386 MILLBURN AVE
MILLBURN
NJ
DSLnet Atlantic
37 MAPLE AV
MORRISTOWN
NJ
DSLnet Atlantic
105 E MAIN ST
MOORESTOWN-BURLINGTO
NJ
DSLnet Atlantic
515 MAIN ST
METUCHEN
NJ
DSLnet Atlantic
9 GATES AVE
MONTCLAIR
NJ
DSLnet Atlantic
160 NEWARK-POMPTON TPKE
MOUNTAIN VIEW
NJ
DSLnet Atlantic
7200 BERGENLINE AVE
NORTH BERGEN
NJ
DSLnet Atlantic
18 PATERSON ST
NEW BRUNSWICK
NJ
DSLnet Atlantic
95 WILLIAM ST
NEWARK
NJ
DSLnet Atlantic
654 MARKET ST
NEWARK
NJ
DSLnet Atlantic
165 HALSEY ST
NEWARK
NJ
DSLnet Atlantic
420 PARK AV
PLAINFIELD
NJ
DSLnet Atlantic
138 WASHINGTON RD
PENNS NECK
NJ
DSLnet Atlantic
239 NASSAU ST
PRINCETON
NJ
DSLnet Atlantic
133 PROSPECT ST
PASSAIC
NJ
DSLnet Atlantic
114 PATERSON ST
PATERSON
NJ
DSLnet Atlantic
75 W PASSAIC ST
ROCHELLE PARK
NJ
DSLnet Atlantic
183-187 BROAD ST
RED BANK
NJ
DSLnet Atlantic
178 E RIDGEWOOD AVE
RIDGEWOOD
NJ
DSLnet Atlantic
90 W MILTON AV
RAHWAY
NJ
DSLnet Atlantic
36 N FRANKLIN TPKE
RAMSEY
NJ

 

--------------------------------------------------------------------------------


 
DSLnet Atlantic
40 ORIENT WY
RUTHERFORD
NJ
DSLnet Atlantic
8 HAMBURG TPKE
RIVERDALE
NJ
DSLnet Atlantic
945 KINDERKAMACK RD
RIVER EDGE
NJ
DSLnet Atlantic
544 SPRINGFIELD AV
SUMMIT
NJ
DSLnet Atlantic
318 CRANBURY RD
SOUTH RIVER
NJ
DSLnet Atlantic
172 W MAIN ST
SOMERVILLE
NJ
DSLnet Atlantic
243 E STATE ST
TRENTON
NJ
DSLnet Atlantic
3414 NEW YORK AV
UNION CITY
NJ
DSLnet Atlantic
1067 STUYVESANT AV
UNION -UNION
NJ
DSLnet Atlantic
138 MAIN ST
WOODBRIDGE
NJ
DSLnet Atlantic
30 CURTIS AV
WOODBURY
NJ
DSLnet Atlantic
330 HIGHWAY 10
WHIPPANY
NJ
DSLnet Atlantic
115 MOUNTAIN AVE
WESTFIELD
NJ
DSLnet Atlantic
35 FOURTH AV
BAY SHORE
NY
DSLnet Atlantic
85 W 2 ST
DEERPARK
NY
DSLnet Atlantic
159 LOWELL AV
FLORAL PARK
NY
DSLnet Atlantic
575 CONKLIN ST
FARMINGDALE
NY
DSLnet Atlantic
120 S GROVE ST
FREEPORT
NY
DSLnet Atlantic
9 BARSTOW RD
GREAT NECK
NY
DSLnet Atlantic
69 W CHERRY ST
HICKSVILLE
NY
DSLnet Atlantic
199 FULTON AV
HEMPSTEAD
NY
DSLnet Atlantic
50 W 4 ST
HUNTINGTON STATION
NY
DSLnet Atlantic
RED OAK LA
HARRISON
NY
DSLnet Atlantic
7 WASHINGTON AV
LYNBROOK
NY
DSLnet Atlantic
60 MAIN ST
MINEOLA
NY
DSLnet Atlantic
473 N BARRY AV
MAMARONECK
NY
DSLnet Atlantic
342 HUGENOT ST
NEW ROCHELLE
NY
DSLnet Atlantic
111 8TH AVE
MANHATTAN
NY
DSLnet Atlantic
355 14 ST
BROOKLYN
NY

 

--------------------------------------------------------------------------------


 
DSLnet Atlantic
7101 SIXTEENTH AV
BROOKLYN
NY
DSLnet Atlantic
7701 3RD AVE
BROOKLYN
NY
DSLnet Atlantic
1101 AV R
BROOKLYN
NY
DSLnet Atlantic
2101 W 12 ST
BROOKLYN
NY
DSLnet Atlantic
2885 OCEAN AV
BROOKLYN
NY
DSLnet Atlantic
360 BRIDGE ST
BROOKLYN
NY
DSLnet Atlantic
680 FAIRVIEW AV
BROOKLYN
NY
DSLnet Atlantic
4101 FOURTEENTH AVE
BROOKLYN
NY
DSLnet Atlantic
1421 OCEAN AVE
BROOKLYN
NY
DSLnet Atlantic
55 MESEROLE ST
BROOKLYN
NY
DSLnet Atlantic
204 SECOND AV
MANHATTAN
NY
DSLnet Atlantic
210 W 18TH ST
MANHATTAN
NY
DSLnet Atlantic
227 E 30TH ST
MANHATTAN
NY
DSLnet Atlantic
230 W 36 ST
MANHATTAN
NY
DSLnet Atlantic
221 E 37 ST
MANHATTAN
NY
DSLnet Atlantic
1095 AV OF AMERICAS
MANHATTAN
NY
DSLnet Atlantic
435 W 50TH ST
NEW YORK CITY
NY
DSLnet Atlantic
223 E 55TH ST
MANHATTAN
NY
DSLnet Atlantic
125 W 73 ST
MANHATTAN
NY
DSLnet Atlantic
208 E 79 ST
MANHATTAN
NY
DSLnet Atlantic
151 E 97 ST
MANHATTAN
NY
DSLnet Atlantic
104 BROAD ST
MANHATTAN
NY
DSLnet Atlantic
380 CONVENT AV
MANHATTAN
NY
DSLnet Atlantic
193 MANHATTAN AV
MANHATTAN
NY
DSLnet Atlantic
50 VARICK ST
MANHATTAN
NY
DSLnet Atlantic
140 WEST ST
MANHATTAN
NY
DSLnet Atlantic
28-27 30 ST, ASTORIA
QUEENS
NY
DSLnet Atlantic
10715 70TH RD
FOREST HILLS
NY
DSLnet Atlantic
13734 NORTHERN BLVD
FLUSHING
NY
DSLnet Atlantic
11-31 46 RD,LONG ISL
QUEENS
NY

 

--------------------------------------------------------------------------------


 
DSLnet Atlantic
82-23 BROADWAY, ELMH
QUEENS
NY
DSLnet Atlantic
87-28 109 ST, RICHMO
QUEENS
NY
DSLnet Atlantic
42 NEW DORP LN
STATEN ISLAND
NY
DSLnet Atlantic
355 FOREST AVE
STATEN ISLAND
NY
DSLnet Atlantic
5180 AMBOY RD, ANNAD
STATEN ISLAND
NY
DSLnet Atlantic
1745 RICHMOND AVE
STATEN ISLAND
NY
DSLnet Atlantic
3050 CRUGER AV
BRONX
NY
DSLnet Atlantic
1106 HOE AV
BRONX
NY
DSLnet Atlantic
370 E 150 ST
BRONX
NY
DSLnet Atlantic
2411 TRATMAN AV
BRONX
NY
DSLnet Atlantic
30 SHEEP PASTURE RD
PORT JEFFERSON STATI
NY
DSLnet Atlantic
50 BROAD ST
PORT CHESTER
NY
DSLnet Atlantic
158 W CENTRAL AV
SPRING VALLEY
NY
DSLnet Atlantic
111 MAIN ST
WHITE PLAINS
NY
DSLnet Atlantic
40 MAIN ST
YONKERS
NY
DSLnet Atlantic
20 N SPRING GARDEN ST
AMBLER
PA
DSLnet Atlantic
116 E LANCASTER AVE
ARDMORE
PA
DSLnet Atlantic
321 LEVERING MILL RD
BALA-CYNWYD
PA
DSLnet Atlantic
525 N NEW ST
BETHLEHEM
PA
DSLnet Atlantic
1102 E LANCASTER AVE
BRYN MAWR
PA
DSLnet Atlantic
5112 W LIBRARY RD
BETHEL PARK
PA
DSLnet Atlantic
201 E MAIN ST
CARNEGIE
PA
DSLnet Atlantic
1518 BUSTLETON PIKE
CHURCHVILLE
PA
DSLnet Atlantic
181 NORTH LN
CONSHOHOCKEN
PA
DSLnet Atlantic
11 SIDNEY-UNION ST
CRAFTON
PA
DSLnet Atlantic
3151 PIONEER AV
DORMONT
PA
DSLnet Atlantic
2920 FORREST AVE
EDDINGTON
PA
DSLnet Atlantic
100 E SWEDESFORD RD
EXTON
PA
DSLnet Atlantic
29 E MORELAND AVE
HATBORO
PA

 

--------------------------------------------------------------------------------


 
DSLnet Atlantic
100 GREENWOOD AVE
JENKINTOWN
PA
DSLnet Atlantic
540 ALLENDALE RD
KING OF PRUSSIA
PA
DSLnet Atlantic
149 N BELLEVUE AVE
LANGHORNE
PA
DSLnet Atlantic
4206 NORTHERN PIKE
MONROEVILLE
PA
DSLnet Atlantic
360 DELAWARE AV
OAKMONT -ALLEGHENY-
PA
DSLnet Atlantic
125 W CIRCULAR AVE
PAOLI
PA
DSLnet Atlantic
2000 S BROAD ST
PHILADELPHIA
PA
DSLnet Atlantic
401 N BROAD ST
PHILADELPHIA
PA
DSLnet Atlantic
1631 ARCH ST
PHILADELPHIA
PA
DSLnet Atlantic
900 RACE ST
PHILADELPHIA
PA
DSLnet Atlantic
423 S 17TH ST
PHILADELPHIA
PA
DSLnet Atlantic
719 WARRINGTON
PITTSBURGH
PA
DSLnet Atlantic
2256 BROWNSVILLE RD
PITTSBURGH
PA
DSLnet Atlantic
416 7TH AV
PITTSBURGH
PA
DSLnet Atlantic
223 N HIGHLAND AVE
PITTSBURGH
PA
DSLnet Atlantic
15 E MONTGOMERY AV
PITTSBURGH
PA
DSLnet Atlantic
530 N NEVILLE ST
PITTSBURGH
PA
DSLnet Atlantic
5741 POCUSSET
PITTSBURGH
PA
DSLnet Atlantic
1104 PERRY HWY
PERRYSVILLE -ALLEGHE
PA
DSLnet Atlantic
RT 60 CAMBELLS RD
ROBINSON TWP -ALLEGH
PA
DSLnet Atlantic
1346 MAIN ST
SHARPSBURG-ALLEGH.
PA
DSLnet Atlantic
480 E THOMPSON AVE
SPRINGFIELD (DELAWARE)
PA
DSLnet Atlantic
801 PENN AV
TURTLE CREEK
PA
DSLnet Atlantic
50 BRIMFIELD RD
TROOPER
PA
DSLnet Atlantic
41 E BEAU ST
WASHINGTON
PA
DSLnet Atlantic
300 W LANCASTER AVE
WAYNE
PA
DSLnet Atlantic
401 S HIGH ST
WEST CHESTER
PA
DSLnet Atlantic
1026 HAY ST 15221
WILKINSBURG
PA
DSLnet Atlantic
229 OLD YORK RD
WILLOW GROVE
PA
DSLnet Atlantic
6538 LITTLE RIVER TPKE
ALEXANDRIA
VA

 

--------------------------------------------------------------------------------


 
DSLnet Atlantic
1316 MT VERNON AVE
ALEXANDRIA
VA
DSLnet Atlantic
4805 KING ST
ALEXANDRIA
VA
DSLnet Atlantic
4242 DUKE ST
ALEXANDRIA
VA
DSLnet Atlantic
1025 N IRVING ST
ARLINGTON
VA
DSLnet Atlantic
900 S WALTER REED DR
ARLINGTON
VA
DSLnet Atlantic
6700 LEE HWY
ARLINGTON
VA
DSLnet Atlantic
20730 Ashburn Rd
ASHBURN
VA
DSLnet Atlantic
13361 LEE HWY
CENTREVILLE
VA
DSLnet Atlantic
1755 Old Meadow Road
Mclean
VA
DSLnet Atlantic
2935 GALLOWS RD
FALLS CHURCH
VA
DSLnet Atlantic
9419 BRADDOCK RD
FAIRFAX
VA
DSLnet Atlantic
10431 LEE HWY
FAIRFAX
VA
DSLnet Atlantic
755 WALKER RD
GREAT FALLS
VA
DSLnet Atlantic
131 E QUEEN ST
HAMPTON
VA
DSLnet Atlantic
2516 HORSEPEN RD
HERNDON
VA
DSLnet Atlantic
1130 Elden St.
HERNDON
VA
DSLnet Atlantic
21376 Potomac View Rd
HERNDON
VA
DSLnet Atlantic
145 E MARKET ST
LEESBURG
VA
DSLnet Atlantic
1701 CHAINBRIDGE RD.
MCLEAN
VA
DSLnet Atlantic
SALISBURY DR
MIDLOTHIAN
VA
DSLnet Atlantic
BRICKEL & BRIAR HILL
NORFOLK
VA
DSLnet Atlantic
120 BUTE ST
NORFOLK
VA
DSLnet Atlantic
1724 LOVITT AVE
NORFOLK
VA
DSLnet Atlantic
3131 E SEWELLS PT RD
NORFOLK
VA
DSLnet Atlantic
10 HARPERSVILLE RD
NEWPORT NEWS
VA
DSLnet Atlantic
101 N UNION ST
PETERSBURG
VA
DSLnet Atlantic
703 E GRACE ST
RICHMOND
VA
DSLnet Atlantic
3310 HULL
RICHMOND
VA
DSLnet Atlantic
6102 HERMITAGE RD
RICHMOND
VA

 

--------------------------------------------------------------------------------


 
DSLnet Atlantic
2510 TURNER RD
RICHMOND
VA
DSLnet Atlantic
1619 LOGAN
RICHMOND
VA
DSLnet Atlantic
3500 PEMBERTON RD
RICHMOND
VA
DSLnet Atlantic
6917 PATTERSON AV
RICHMOND
VA
DSLnet Atlantic
5101 RANDALL AV
RICHMOND
VA
DSLnet Atlantic
2617 STUART AV
RICHMOND
VA
DSLnet Atlantic
1632 E. Parham Street
Richmond
VA
DSLnet Atlantic
FOX MILL RD
RESTON
VA
DSLnet Atlantic
8130 KEENE MILL RD
SPRINGFIELD
VA
DSLnet Atlantic
2702 SUTTON RD
VIENNA
VA
DSLnet Atlantic
515 DORSET AV
VIRGINIA BEACH
VA
DSLnet Atlantic
6028 INDIAN RIVER
VIRGINIA BEACH
VA
DSLnet Atlantic
132 S PLAZA TRL
VIRGINIA BEACH
VA
DSLnet Atlantic
316 32ND ST
VIRGINIA BEACH
VA
DSLnet Atlantic
404 S HENRY ST
WILLIAMSBURG
VA
DSL.net, Inc.
1920 OXMOOR RD
HOMEWOOD
AL
DSL.net, Inc.
1715 6TH AVE N
BIRMINGHAM
AL
DSL.net, Inc.
1480 MONTGOMERY HWY
BIRMINGHAM
AL
DSL.net, Inc.
310 FOUNTAIN CIR SW
HUNTSVILLE
AL
DSL.net, Inc.
7600 S MEMORIAL
HUNTSVILLE
AL
DSL.net, Inc.
450 MAIN ST. EAST
RAINSVILLE
AL
DSL.net, Inc.
3861 ATLANTA HWY
MONTGOMERY
AL
DSL.net, Inc.
38 WASHINGTON AVE
MONTGOMERY
AL
DSL.net, Inc.
401 FRANKLIN ST
MONTEREY
CA
DSL.net, Inc.
4623 SCOTTS VLY RD
SCOTTS VALLEY
CA
DSL.net, Inc.
55 South Market St., Suite 1180-A
San Jose
CA
DSL.net, Inc.
340 PAJARO ST
SALINAS
CA
DSL.net, Inc.
709 CENTER ST
SANTA CRUZ
CA
DSL.net, Inc.
3640 CAPITOLA RD
SANTA CRUZ
CA
DSL.net, Inc.
942 MAIN ST
BRANFORD
CT
DSL.net, Inc.
365 JOHN ST
BRIDGEPORT
CT
DSL.net, Inc.
27 SEDGWICK AVE
DARIEN
CT
DSL.net, Inc.
39 WEST ST
DANBURY
CT
DSL.net, Inc.
293 REEF RD
FAIRFIELD
CT
DSL.net, Inc.
18 MAIN ST
FARMINGTON
CT
DSL.net, Inc.
2220 MAIN ST
GLASTONBURY
CT
DSL.net, Inc.
16 SHERWOOD PL
GREENWICH
CT
DSL.net, Inc.
1981 WHITNEY AVE
HAMDEN
CT
DSL.net, Inc.
111 TRUMBULL ST
HARTFORD
CT
DSL.net, Inc.
545 Long Wharf 5th floor
New Haven
CT
DSL.net, Inc.
74 HIGH ST
MILFORD
CT

 

--------------------------------------------------------------------------------


 
DSL.net, Inc.
2 WASHINGTON ST
NORWALK
CT
DSL.net, Inc.
104 S MAIN ST
NORWALK
CT
DSL.net, Inc.
135 MAIN ST
NEW CANAAN
CT
DSL.net, Inc.
400 STATE ST
NEW HAVEN
CT
DSL.net, Inc.
10 CATOOHAN ST
RIDGEFIELD
CT
DSL.net, Inc.
555 MAIN ST
STAMFORD
CT
DSL.net, Inc.
2672 MAIN ST
STRATFORD
CT
DSL.net, Inc.
571 PROSPECT AVE
WEST HARTFORD
CT
DSL.net, Inc.
89 N MAIN ST
WALLINGFORD
CT
DSL.net, Inc.
34 OLD RIDGEFIELD RD
WILTON
CT
DSL.net, Inc.
20 MYRTLE AVE
WESTPORT
CT
DSL.net, Inc.
75 WELLS RD
WETHERSFIELD
CT
DSL.net, Inc.
5140 CONGRESS AV
BOCA RATON
FL
DSL.net, Inc.
838 S DIXIE HWY
BOCA RATON
FL
DSL.net, Inc.
9407 Glades Rd
BOCA RATON
FL
DSL.net, Inc.
712 FLORIDA AVE
COCOA
FL
DSL.net, Inc.
150 CROTON RD.
EAU GALLIE
FL
DSL.net, Inc.
2530 E OAKLAND PARK BLVD
FORT LAUDERDALE
FL
DSL.net, Inc.
5395 NW 14TH AVE
FORT LAUDERDALE
FL
DSL.net, Inc.
10141 W BROWARD BLVD
PLANTATION
FL
DSL.net, Inc.
211 NE 2ND ST
FORT LAUDERDALE
FL
DSL.net, Inc.
4200 W OAKLAND PARK BLVD
Lauderdale Lakes
FL
DSL.net, Inc.
4036 BRYAN BLVD
Plantation
FL
DSL.net, Inc.
714 N FEDERAL HWY
HOLLYWOOD
FL
DSL.net, Inc.
61 NW 98th AV
Pembroke Pines
FL
DSL.net, Inc.
250 S 62ND AV
HOLLYWOOD
FL
DSL.net, Inc.
916 N STATE RD 434
ALTAMONTE SPRINGS
FL
DSL.net, Inc.
728 E PALMETTO AV
MELBOURNE
FL
DSL.net, Inc.
7320 LK UNDERHILL RD
ORLANDO
FL
DSL.net, Inc.
2315 E CENTRAL AV
ORLANDO
FL
DSL.net, Inc.
45 N MAGNOLIA AVE
ORLANDO
FL
DSL.net, Inc.
6621 S ORANGE AV
ORLANDO
FL
DSL.net, Inc.
5120 SILVER STAR RD
ORLANDO
FL
DSL.net, Inc.
4959 SANDLAKE RD
ORLANDO
FL
DSL.net, Inc.
16645 S. Dixie Hwy
PERRINE
FL
DSL.net, Inc.
501 W 9TH ST
SANFORD
FL
DSL.net, Inc.
300 W 3RD ST
STUART
FL
DSL.net, Inc.
151 S NEW YORK AVE
WINTER PARK
FL
DSL.net, Inc.
325 GARDENIA ST
WEST PALM BEACH
FL
DSL.net, Inc.
3800 S MILITARY TRL
LAKE WORTH
FL
DSL.net, Inc.
3700 RCA BLVD
WEST PALM BEACH
FL
DSL.net, Inc.
1500 N. HAVERHILL RD
WEST PALM BEACH
FL
DSL.net, Inc.
11455 SOUTHERN BLVD
Royal Palm Beach
FL
DSL.net, Inc.
125 REESE ST
ATHENS
GA
DSL.net, Inc.
345 Courtland Street
Atlanta
GA
DSL.net, Inc.
3336 CHMB-DNWD RD
CHAMBLEE
GA
DSL.net, Inc.
5375 CHAMBLEE DUNWOODY RD
DUNWOODY
GA
DSL.net, Inc.
2215 ROSWELL RD
MARIETTA
GA
DSL.net, Inc.
37 POWDER SPRINGS ST
MARIETTA
GA
DSL.net, Inc.
60 OAK ST
ROSWELL
GA
DSL.net, Inc.
1369 SPRING ST
SMYRNA
GA
DSL.net, Inc.
2744 West MAIN ST SW
SNELLVILLE
GA
DSL.net, Inc.
2278 BROCKETT RD
TUCKER
GA

 

--------------------------------------------------------------------------------


 
DSL.net, Inc.
626 HWY 5 S
WOODSTOCK
GA
DSL.net, Inc.
106 W EASTMAN ST
ARLINGTON HEIGHTS
IL
DSL.net, Inc.
7 W GREEN ST
BENSENVILLE
IL
DSL.net, Inc.
111 N. Canal St, Suite S009
Chicago
IL
DSL.net, Inc.
201-203 S NEIL ST
CHAMPAIGN
IL
DSL.net, Inc.
812 DEERFIELD RD
DEERFIELD
IL
DSL.net, Inc.
1536 PRAIRIE AV
DES PLAINES
IL
DSL.net, Inc.
4924 FOREST AVE
DOWNERS GROVE
IL
DSL.net, Inc.
10 SCOTT ST
ELK GROVE VILLAGE
IL
DSL.net, Inc.
255 E CHICAGO ST
ELGIN
IL
DSL.net, Inc.
152 S YORK ST
ELMHURST
IL
DSL.net, Inc.
1520 CHICAGO AVE
EVANSTON
IL
DSL.net, Inc.
110 JAMES ST
GENEVA
IL
DSL.net, Inc.
1325 JONES RD
HOFFMAN ESTATES
IL
DSL.net, Inc.
120 S LINCOLN ST
HINSDALE
IL
DSL.net, Inc.
20 N MAIN ST
LOMBARD
IL
DSL.net, Inc.
117 E CHURCH ST
LIBERTYVILLE
IL
DSL.net, Inc.
2029 WALTERS AVE
NORTHBROOK
IL
DSL.net, Inc.
111 W FRANKLIN AVE
NAPERVILLE
IL
DSL.net, Inc.
714 LAKE ST
OAK PARK
IL
DSL.net, Inc.
20 S BROCKWAY ST
PALATINE
IL
DSL.net, Inc.
32 S FAIRVIEW ST
PARK RIDGE
IL
DSL.net, Inc.
10 E IRVING PARK
ROSELLE
IL
DSL.net, Inc.
8231 NILES CTR
SKOKIE
IL
DSL.net, Inc.
601 S 6TH ST
SPRINGFIELD
IL
DSL.net, Inc.
2320 W MONROE ST
SPRINGFIELD
IL
DSL.net, Inc.
225 W WESLEY ST
WHEATON
IL
DSL.net, Inc.
50 E DUNDEE RD
WHEELING
IL
DSL.net, Inc.
307 S MAIN ST
SOUTH BEND
IN
DSL.net, Inc.
566 LOBDELL AVE
BATON ROUGE
LA
DSL.net, Inc.
333 N 6TH ST
BATON ROUGE
LA
DSL.net, Inc.
208 STARING LN
BATON ROUGE
LA
DSL.net, Inc.
530 S BUCHANAN
LAFAYETTE
LA
DSL.net, Inc.
840 POYDRAS ST
NEW ORLEANS
LA
DSL.net, Inc.
115 GRUNER RD
METAIRIE
LA
DSL.net, Inc.
3100 TRANSCONTINENTAL DR
METAIRIE
LA
DSL.net, Inc.
2 MAPLE ST
MARLBOROUGH
MA
DSL.net, Inc.
53 E CENTRAL ST
NATICK
MA
DSL.net, Inc.
295 WORTHINGTON ST
SPRINGFIELD
MA
DSL.net, Inc.
33 E PATRICK ST
FREDERICK
MD
DSL.net, Inc.
324 E HURON ST
ANN ARBOR
MI
DSL.net, Inc.
155 HENRIETTA ST
BIRMINGHAM
MI
DSL.net, Inc.
337 ABBOTT RD
EAST LANSING
MI
DSL.net, Inc.
32331 GRAND RIVER AVE
FARMINGTON
MI
DSL.net, Inc.
304 S JACKSON ST
JACKSON
MI
DSL.net, Inc.
11770 MERRIMAN RD
LIVONIA
MI
DSL.net, Inc.
221 N WASHINGTON SQ
LANSING
MI
DSL.net, Inc.
1360 W ANN ARBOR RD
PLYMOUTH
MI
DSL.net, Inc.
421 WILLIAMS ST
ROYAL OAK
MI
DSL.net, Inc.
25189 LAHSER RD
SOUTHFIELD
MI
DSL.net, Inc.
26555 GREENFIELD RD
SOUTHFIELD
MI
DSL.net, Inc.
1145 ROCHESTER RD
TROY
MI
DSL.net, Inc.
1670 AXTELL RD
TROY
MI

 

--------------------------------------------------------------------------------


 
DSL.net, Inc.
7020 MIDDLEBELT RD
WEST BLOOMFIELD
MI
DSL.net, Inc.
24 O HENRY AVE
ASHEVILLE
NC
DSL.net, Inc.
4641 SOUTH BLVD
CHARLOTTE
NC
DSL.net, Inc.
208 N CALDWELL ST
CHARLOTTE
NC
DSL.net, Inc.
5220 CENTRAL AV
CHARLOTTE
NC
DSL.net, Inc.
6305 CARMEL RD
CHARLOTTE
NC
DSL.net, Inc.
615 SHARON AMITY
CHARLOTTE
NC
DSL.net, Inc.
634 ASHLAND DR
GREENSBORO
NC
DSL.net, Inc.
100 S EUGENE ST
GREENSBORO
NC
DSL.net, Inc.
629 W 5TH ST
WINSTON-SALEM
NC
DSL.net, Inc.
4025 OLD VINEYARD RD
WINSTON-SALEM
NC
DSL.net, Inc.
12 SOUTH ST
CONCORD
NH
DSL.net, Inc.
52 E BROADWAY ST
DERRY
NH
DSL.net, Inc.
25 CONCORD ST
MANCHESTER
NH
DSL.net, Inc.
W PEARL ST
NASHUA
NH
DSL.net, Inc.
56 ISLINGTON ST
PORTSMOUTH
NH
DSL.net, Inc.
N BROADWAY
SALEM
NH
DSL.net, Inc.
36 S MORRIS ST
DOVER
NJ
DSL.net, Inc.
77 THROCKMORTON AV
EATONTOWN
NJ
DSL.net, Inc.
1606 PENNINGTON RD
EWINGVILLE -MERCER
NJ
DSL.net, Inc.
56 E MAIN ST
FREEHOLD
NJ
DSL.net, Inc.
161 BURHANS AVE
HALEDON
NJ
DSL.net, Inc.
216 LEXINGTON AV
LAKEWOOD
NJ
DSL.net, Inc.
119 WASHINGTON ST
TOMS RIVER
NJ
DSL.net, Inc.
RT 155 KARNER RD
ALBANY
NY
DSL.net, Inc.
158 STATE ST
ALBANY
NY
DSL.net, Inc.
1161 WASHINGTON
ALBANY
NY
DSL.net, Inc.
26 ASHFORD AV
DOBBS FERRY
NY
DSL.net, Inc.
545 SAW MILL RIV RD
FAIRVIEW PARK
NY
DSL.net, Inc.
465 MARBLE AV
PLEASANTVILLE
NY
DSL.net, Inc.
133 CLINTON ST
SCHENECTADY
NY
DSL.net, Inc.
201 S STATE ST
SYRACUSE
NY
DSL.net, Inc.
280 GENESEE ST
UTICA
NY
DSL.net, Inc.
125 S 30TH ST
CAMP HILL
PA
DSL.net, Inc.
210 PINE ST
HARRISBURG
PA
DSL.net, Inc.
126 N DUKE ST
LANCASTER
PA
DSL.net, Inc.
111 N 40TH ST
HARRISBURG
PA
DSL.net, Inc.
4806 JONESTOWN RD
HARRISBURG
PA
DSL.net, Inc.
121 ADAMS AVE
SCRANTON
PA
DSL.net, Inc.
20 BULL ST
NEWPORT
RI
DSL.net, Inc.
1096 BROAD ST
PROVIDENCE
RI
DSL.net, Inc.
234 WASHINGTON ST
PROVIDENCE
RI
DSL.net, Inc.
85 HIGH ST
PAWTUCKET
RI
DSL.net, Inc.
2557 W SHORE RD
WARWICK
RI
DSL.net, Inc.
505 AIRPORT RD
CHATTANOOGA
TN
DSL.net, Inc.
300 E M L KING BLVD
CHATTANOOGA
TN
DSL.net, Inc.
4605 LYONS VIEW RD
KNOXVILLE
TN
DSL.net, Inc.
410 MAGNOLIA AVE / 439 DEPOT ST
KNOXVILLE
TN
DSL.net, Inc.
1701 S WINSTON R
KNOXVILLE
TN
DSL.net, Inc.
285 S HALL RD
MARYVILLE
TN
DSL.net, Inc.
5530 STAGE RD
MEMPHIS
TN
DSL.net, Inc.
4960 BLACK RD
MEMPHIS
TN
DSL.net, Inc.
2101 GERMANTOWN RD
MEMPHIS
TN

 

--------------------------------------------------------------------------------


 
DSL.net, Inc.
3705 OUTLAND RD
MEMPHIS
TN
DSL.net, Inc.
HIGH LEA DR
NASHVILLE
TN
DSL.net, Inc.
409 ELYSIAN FLD RD
NASHVILLE
TN
DSL.net, Inc.
158 MCGAVOCK PIKE
NASHVILLE
TN
DSL.net, Inc.
201 CHURCH 185 2AV N
NASHVILLE
TN
DSL.net, Inc.
3203 HILLSIDE DR
NASHVILLE
TN
DSL.net, Inc.
2224 ELLISTON PL
NASHVILLE
TN
DSL.net, Inc.
119 MILAN WY
OAK RIDGE
TN
DSL.net, Inc.
266 MAIN ST
BURLINGTON
VT
VISI
12 South 6th Street
Minneapolis
MN
VISI
180 East 5th Street
St. Paul
MN

In addition to the above locations: (a) customer premise equipment may be
located at customer locations, (b) customer premise equipment and network
equipment may be located at staging areas (either a Grantor’s or vendor’s) prior
to deployment, (c) spare parts may also be located at such staging areas, and
(d) Grantors may obtain additional facilities, including corporate office,
warehouse or collocation sites, in connection with corporate or asset
acquisitions.
 



--------------------------------------------------------------------------------




Schedule 3-B
 
To Agency, Guaranty and Security Agreement
Company Accounts (Previously Provided To Investors)
 




Company Accounts
                                   
Depositor’s Name
Bank
Contact Name
Address
Telephone
Account Number
Account Type
DSL.net, Inc
Bank of America
Sue Chroniak
150 Mount Vernon St 2nd Floor MADE12802B
Dorchester, MA 02125
800-477-5592 x5916
Previously Provided
Checking
 
 
DSL.net, Inc
Bank of America
Same as Above
Same as Above
Same as Above
Previously Provided
Trade
receivables
             
DSL.net, Inc
Bank of America
Same as Above
Same as Above
Same as Above
Previously Provided
Savings/Money
Mkt
             
DSL.net, Inc
Bank of America
Same as Above
Same as Above
Same as Above
Previously Provided
CD
             
DSL.net, Inc
People’s Bank
Tracey San Angelo
One Century Tower
256 Church St New Haven, CT
06510
203-786-2623
Previously Provided
CD
 
 
 
DSL.net, Inc
People’s Bank
Same as Above
Same as Above
Same as Above
Previously Provided
CD
             
DSL.net, Inc
Deutsche Bank
Craig Bafford
1 South Street
13th Floor
Baltimore, MD 21202
410-895-5862
Previously Provided
money market-
Employee
Stock Options.
 
 
 
Vector Internet Services, Inc
Associated Bank
Sandra Hafner
5353 Wayzata Blvd.
952-591-2865
Previously Provided
checking
 
 
 
St. Louis Park, MN 55416
 
 
 
             





 


 



--------------------------------------------------------------------------------






 
Schedule 3-C
 
To Agency, Guaranty and Security Agreement


 
List of Pledged Collateral
 


 
Grantor
 
Issuer
 
Cert.
No.
 
Shares or
Interest
Pledged
 
Shares Issued
and
Outstanding
 
Shares
Authorized
 
Percent
Owned
 
DSL.net, Inc.
Vector Internet
Services, Inc. 
20
1,000
1,000
1,000,000
100%
DSL.net, Inc.
DSLnet Atlantic,
LLC 
n/a
100%
100%
n/a
100%




--------------------------------------------------------------------------------




Schedule 3-D
 
To Agency, Guaranty and Security Agreement

 
Location of Chief Executive Office of each Grantor
 


 
Grantor
 
Location
 
All Grantors party to this
Agreement (other than Vector
Internet Services, Inc.
 
545 Long Wharf Drive
5th Floor
New Haven, CT 06511
 
Vector Internet Services, Inc.
 
12 South 6th Street
Suite 630
Minneapolis, MN 55402



 


 



--------------------------------------------------------------------------------






 
Schedule 3-E
 
To Agency, Guaranty and Security Agreement

 
List of Trade names
 


 
Grantor
 
Trade Names
 
DSL.net, Inc.
 
DSL.net
 
DSL.net, Inc.
 
TalkingNets
 
DSL.net, Inc.
 
Tycho
 
DSL.net, Inc.
 
Tycho Networks
 
DSL.net, Inc.
 
Trusted Net
 
DSLnet Atlantic, LLC
 
Network Access Solutions Corporation
 
DSLnet Atlantic, LLC
 
Network Access Solutions
 
DSLnet Atlantic, LLC
 
NAS
 
DSLnet Atlantic, LLC
 
DSLnet Atlantic, LLC
 
DSLnet Atlantic, LLC
 
DSLnet Atlantic
 
Vector Internet Services, Inc.
 
VISI.com
 
Vector Internet Services, Inc.
 
VISI
 
Vector Internet Services, Inc.
 
Vector Internet Services, Inc.
 
   



 



--------------------------------------------------------------------------------






 
Schedule 3-F
 
To Agency, Guaranty and Security Agreement


 
List of Trademarks
 


 
Trademark
 
Registration Number
 
Registration Date
 
DSL
 
Tunisia EE98.1871
 
11/25/98
 
DSL.NET
 
Supplemental-2,269,936
 
8/10/99
 
Vector Internet Services
 
2,262,761
 
7/20/99
 
VISI.com (Stylized - the logo)
 
2,224,424
 
2/16/99
 
VISI.com (the words)
 
2,234,325
 
3/23/99
 
     
Tycho Networks
 
Not Registered
 
 
NetGain
 
Not Registered
 
       



 
Trademark Application
 
Application Number
 
Application Date
 
NONE
 
               



 


 


 




 



--------------------------------------------------------------------------------






 


 
Exhibit A
 
To Agency, Guaranty and Security Agreement
  
 
FORM OF PLEDGE NOTICE
 
[Letterhead of Grantor]
 
[Date]
 
TO: [Name of Pledged Entity]
 
Notice is hereby given that, pursuant to the Agency, Guaranty and Security
Agreement (a true and correct copy of which is attached hereto), dated as of
November __, 2005 (as amended, modified or supplemented from time to time in
accordance with the terms thereof, the “Agency and Security Agreement”), among
[NAME OF GRANTOR] (the “Grantor”), the other pledgors from time to time party
thereto and [DunKnight Telecom Partners], as administrative agent (the “Agent”),
the Grantor has pledged and assigned to the Agent, and granted to the Agent a
continuing security interest in, all right, title and interest of the Grantor,
whether now existing or hereafter arising or acquired, as a [[limited partner]
[general partner]] [member] in [NAME OF PLEDGED ENTITY] (the [“Partnership”]
[“LLC”]), and in, to and under the [TITLE OF APPLICABLE AGREEMENT] (the
“[Partnership] [LLC] Agreement”), including, without limitation:
 
(i)  all the capital of the [Partnership] [LLC] and the Grantor’s interest in
all profits, income, surplus, losses, [Partnership] [LLC] assets and other
distributions to which the Grantor shall at any time be entitled in respect of
such [Partnership] [Membership] interest;
 
(ii)  all other payments due or to become due to the Grantor in respect of such
[partnership [limited liability company] interest, whether under the
[Partnership] [LLC] Agreement or otherwise, whether as contractual obligations,
damages, insurance proceeds or otherwise;
 
(iii)  all of its claims, rights, powers, privileges, authority, options,
security interest, liens and remedies, if any, under the [Partnership] [LLC]
Agreement or at law or otherwise in respect of such [Partnership] [Membership]
Interest;
 
(iv)  all present and future claims, if any, of the Grantor against the
[Partnership] [LLC] for moneys loaned or advanced, for services rendered or
otherwise;
 
(v)   all of the Grantor’s rights under the [Partnership] [LLC] Agreement or at
law to exercise and enforce every right, power, remedy, authority, option and
privilege of the Grantor relating to the [Partnership] [Membership] Interest,
including any power to terminate, cancel or modify the [Partnership] [LLC]
Agreement, to execute any instruments and to take any and all other action on
behalf of and in the name of the Grantor in respect of the [Partnership]
[Membership] Interest and the [Partnership] [LLC], to make determinations, to
exercise any election (including, but not limited, election of remedies) or
 

--------------------------------------------------------------------------------


 
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing, to enforce or execute any checks, or other
instruments or orders, to file any claims and to take any action in connection
with any of the foregoing;
 
(vi)  all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and
 
(vii)  to the extent not otherwise included, all proceeds of any or all of the
foregoing.
 
Pursuant to the Agency and Security Agreement, the [Partnership] [LLC] is hereby
authorized and directed to register the Grantor’s pledge to the Agent of the
interest of the Grantor on the [Partnership’s] [LLC’s] books.
 
The Grantor hereby requests the [Partnership] [LLC] to indicate the
[Partnership’s] [LLC’s] acceptance of this Notice and consent to and
confirmation of its terms and provisions by signing a copy hereof where
indicated on the attached page and returning the same to the Agent.
 

       
[NAME OF GRANTOR]
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:









--------------------------------------------------------------------------------





Exhibit B
 
To Agency, Guaranty and Security Agreement
 
FORM OF ISSUER ACKNOWLEDGEMENT
 
[NAME OF PLEDGED ENTITY] (the [“Partnership”] [“LLC”]) hereby acknowledges
receipt of a copy of the assignment by [NAME OF GRANTOR] (“Grantor”) of its
interest under the [TITLE OF APPLICABLE AGREEMENT] (the “[Partnership] [LLC]
Agreement”) pursuant to the terms of the Agency, Guaranty and Security
Agreement, dated as of November __, 2005 (as amended, modified or supplemented
from time to time in accordance with the terms thereof, the “Agency and Security
Agreement”), among the Grantor, the other grantors from time to time party
thereto, [DunKnight Telecom Partners, LLC], as administrative agent (the
“Agent”). The undersigned hereby further confirms (i) the registration of the
Grantor’s pledge of its interest to the Agent on behalf of the Investors on the
[Partnership’s] [LLC’s] books and (ii) upon receipt from the Agent of a notice
stating that an “Event of Default” has occurred and is continuing, the
undersigned shall only comply with instructions originated by the Agent with
respect to the pledge of the interest referred to above notwithstanding contrary
instructions given by any other person or entity, including the Grantor until
such time as otherwise notified by the Agent.
 


 
Dated: _______, ____
 
 

       
[NAME OF PLEDGED ENTITY]
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:




--------------------------------------------------------------------------------


 
Exhibit C
 
To Agency, Guaranty and Security Agreement


 
INSTRUMENT FOR
 
GRANT OF SECURITY INTEREST
 
IN TRADEMARKS
 
THIS GRANT OF SECURITY INTEREST, dated as of ________________, 2005, is executed
by [GRANTOR], a [state of incorporation] corporation (“Grantor”), in favor of
DunKnight Telecom Partners, LLC], as administrative agent on behalf of the
Investors and itself (“Agent”).
 
A. Grantor has entered into an Agency, Guaranty and Security Agreement, dated
the date hereof (the “Agency and Security Agreement”), by and between DSL.net,
Inc., Vector Internet Services, Inc., DSLnet Atlantic, LLC and certain investors
party thereto (the “Investors”) in favor of the Agent;
 
B. Grantor has adopted, used and is using the trademarks, more particularly
described on Schedules 1-A and 1-B annexed hereto as part hereof, which
trademarks are registered or subject to an application for registration in the
United States Patent and Trademark Office (collectively, the “Trademarks”);
 
C. Pursuant to the Agency and Security Agreement, Grantor has granted to the
Agent, for the benefit of the Investors and itself, a security interest in all
right, title and interest of Grantor in and to the Trademarks, together with the
goodwill of the business symbolized by the Trademarks and the customer lists and
records related to the Trademarks and the applications and registrations
thereof, and all proceeds thereof, including any and all causes of action which
may exist by reason of infringement thereof (the “Collateral”), to secure the
payment, performance and observance of all obligations of Grantor under or in
respect of the Operative Documents;
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Grantor does hereby further grant to the Agent a security interest
in the Collateral to secure the prompt payment, performance and observance of
all obligations of Grantor under or in respect of the Operative Documents.
 
Grantor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the security interest in the Collateral granted
hereby are more fully set forth in the Agency and Security Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein.
 
Agent's address is:    DunKnight Telecom Partners, LLC, as Agent
 




[Remainder of page intentionally left blank]
 



--------------------------------------------------------------------------------






Exhibit D
 
To Agency, Guaranty and Security Agreement
 
 
SUBORDINATION AGREEMENT  



--------------------------------------------------------------------------------



 